UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                             No. 98-20385



                         MAX ALEXANDER SOFFAR,

                                                 Petitioner-Appellant,


                                VERSUS


                    GARY L. JOHNSON, DIRECTOR,
              TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
                      INSTITUTIONAL DIVISION,

                                                 Respondent-Appellee.



           Appeal from the United States District Court
                for the Southern District of Texas
                           December 21, 2000
Before EMILIO M. GARZA, DeMOSS and DENNIS, Circuit Judges.
DeMOSS, Circuit Judge:

      Petitioner Max Alexander Soffar, convicted of capital murder1

and sentenced to death by a Texas state court seeks a certificate

of probable cause (“CPC”) to appeal the district court's dismissal

of his first federal application for writ of habeas corpus, which

he filed pursuant to 28 U.S.C. § 2254.      The federal district court



  1
      Soffar was convicted for the murder of Arden Alane Felsher
while in the course of committing the robbery of Stephen Allen
Sims, which elevated the crime from murder to capital murder. See
TEX. PENAL CODE § 19.03.
refused to grant Soffar an evidentiary hearing and granted summary

judgment in favor of Director Johnson, who has custody of Soffar

pursuant to his capital conviction.                     The district court then

entered an order denying Soffar’s application for writ of habeas

corpus.       Soffar’s       application         for    a     CPC     is    governed     by

Antiterrorism and Effective Death Penalty Act of 1996 (AEDPA).                           We

therefore construe Soffar’s request for a CPC as a request for

certificate       of   appealability         (“COA”),        and    because     we     have

determined that Soffar has made a substantial showing of the denial

of a constitutional right with respect to his claim that the State

violated his Fifth Amendment rights by interrogating him while he

was in custody after he had invoked his right to counsel, we grant

him a COA as to that issue.               We also grant Soffar a COA as to (1)

his claim that the State violated his Sixth Amendment rights by

interrogating      him   after      he    had    requested      and    been    appointed

counsel, and while he was in custody regarding an extraneous

offense presented during the penalty phase of his murder trial, and

(2) his claim that he was denied effective assistance of counsel

based upon his trial counsel’s alleged failure to investigate,

develop,    and    present    available         evidence      with    respect    to    the

surviving   witness’s      statements           to   police    or    with    respect    to

ballistics evidence.         Because we have also determined, based upon

the undisputed facts and for the reasons discussed herein, that

Soffar's    conviction        and        sentence      for    capital       murder     are

constitutionally infirm by virtue of the State’s violation of

                                            2
Soffar’s   right   to   counsel   during   custodial   interrogation,   we

reverse the district court's order granting the Director's motion

for summary judgment and remand this case to the district court for

entry of an order (i) granting Soffar’s application for writ of

habeas corpus, (ii) setting aside Soffar’s conviction and sentence

for capital murder, and (iii) ordering Soffar’s release unless the

State commences a re-trial of Soffar within 120 days. Our decision

today renders MOOT all motions pending in this Court.



                             I.   BACKGROUND

     We have conducted an independent and exhaustive review of the

entire record of this case.          The following extensive factual

background is taken primarily from the facts found by the state and

federal habeas courts, but we have also included those additional

relevant facts which, based upon the record before us, we find to

be undisputed.     We note at the outset that this case involves a

peculiar and unique set of factual circumstances the likes of which

no court has yet seen, nor likely ever will see again.

                             A.   The Offense

     In either the late evening hours of Sunday, July 13, 1980, or

the early morning hours of Monday, July 14, 1980, four young people

were each shot in the head during the course of a robbery at the

Fairlanes-Windfern      Bowling   Alley,   located   at   14441   Northwest

Freeway, approximately 13.5 miles northwest of downtown Houston,


                                     3
Texas.    The victims included Stephen Allen Sims, a young male who

was the assistant manager of the bowling alley; Tommy Temple, a

young male employee of the bowling alley; Arden Alane Felsher, a

young female non-employee; and, Gregory Garner, another young male

employee of the bowling alley.             Garner was the only victim who

survived.

      During the night immediately preceding the robbery-murders,

the Windfern Bowling Alley had been burglarized.2          The side door of

the bowling alley, which was broken by the burglars to gain entry

the night before, had not been fixed by the next evening and could

not be locked.    As a result, at around 7:30 p.m. on the night of

the 13th, Jim Peters, the manager of the bowling alley, asked Greg

Garner and Tommy Temple, to stay late after closing to keep an eye

on the premises, at least until the early morning cleaning crew

arrived at approximately 4:00 a.m.            At approximately 9:30 p.m.,

Garner moved his car across the street into the parking lot of the

Houston   First   Church   of   God,   which    was   directly   across   the

Northwest Freeway3 from the bowling alley, so that after closing it

  2
     At the time of the robbery-murders in this case, two of the
four suspects from the previous night’s burglary of the bowling
alley were still at large, though they were apprehended within a
day or two of the robbery-murders.    The other two suspects had
already been arrested for the burglary. The four youths who were
involved in the burglary the night before disavowed any knowledge
of, or association with Max Soffar or his alleged accomplice Latt
Bloomfield.
  3
     At the time of the robbery, the Northwest Freeway was a four-
lane, divided highway with two one-way outbound lanes (which the
church fronted), separated by a grassy median from the two one-way

                                       4
would appear that no one was at the bowling alley.      Just as the

bowling alley closed, a robber or robbers entered the bowling

alley, shot the four individuals, and absconded with approximately

$1,000 in cash.

     Shortly after the robbery and shootings, at approximately

12:08 a.m., Greg Garner managed to telephone his mother, Nellie

Garner, from the control booth next to where he and the other

victims were lying.   He relayed to his mother that someone had been

at the bowling alley and that he needed help.    His mother told him

that she was sending his father, Ira Garner, to the bowling alley

and she asked her son if he was all right.      After Greg responded

“yeah, I’m all right,” the bowling alley’s other phone line rang

and Greg told his mother that he was putting her on hold.        The

other caller was Jim Peters, who was calling to check and make sure

that everything was in order at the bowling alley.       Mr. Peters

testified that Garner’s speech was garbled but that Garner told Mr.

Peters either “we, he, or they” made us lay down.    Peters, sensing

that something was awry, told Garner that he was going to call the

police. After Peters called the police, he started on his own trip

to the bowling alley.   When Greg Garner returned to the phone line

with his mother, he told her again that he was all right and that

the robber or robbers had just left.      He answered his mother’s

questions by telling her that he was bleeding from the side of his



inbound lanes (which the bowling alley fronted).

                                  5
head and that he was holding his eyeball.     Mrs. Garner then hung up

the phone and headed towards the bowling alley.

     After he hung up the phone with his mother, Garner walked over

and laid down next to Arden Felsher, who was the only other victim

still alive at the time.   When he laid down next to Felsher, he was

positioned closest to the front door of the bowling alley, just

inside the doors.   Garner’s father was the first to arrive at the

scene.   When he arrived, he parked his car in front of the building

with his headlights facing the front door.       This illuminated the

inside of the bowling alley and he saw four people lying on the

floor.   When he honked his horn, he could see his son lift his head

and it was immediately apparent to him that Garner was injured.    He

ran inside, comforted his son, and then tried to telephone for help

from the bowling alley phone.         He was unable to make the call

because he could not get an outside line.     He then drove across the

freeway to the church and asked a woman, who had gathered with

several others awaiting the return of their children from a church

youth trip, if she would call the police.     He then returned to the

bowling alley.

     As Ira Garner described the scene, his son was closest to the

door on his stomach; Felsher was lying on her stomach, still alive,

next to his son; Sims was lying dead on his stomach next to

Felsher; and Temple was lying dead on his stomach on the other side

of Sims.   The first three victims were lying closer to the control

booth where the cash register was located, and Temple was located

                                  6
closer to the concession area.4       Photographs of the crime scene

indicate that, in general terms, Felsher’s, Sims’s, and Temple’s

bodies were positioned in a somewhat semi-circular array, with a

greater distance separating Temple from Sims.       Garner was found

aligned next to Felsher, but as discussed below, by his own

account, and consistent with a bullet hole found in the carpet

between the bodies of Sims and Temple, he was lying between Sims

and Temple when he was shot, thus filling the gap in what would

have been a fully semi-circular configuration at the time of the

shootings.

      After Ira Garner had arrived back at the scene, Jim Peters

arrived, and he was followed shortly thereafter by Mrs. Garner.

Additionally, two men from the church across the street arrived at

  4
     Physically, the bowling alley was set up as follows. As one
entered the two sets of glass front doors, a concession area/snack
bar was to the left, and the main control booth/cash register area
was located on the right, approximately 8 feet from the front
doors. Temple’s body was found approximately 15 feet from the left
set of front double doors, with his head pointed towards the snack
area to the left. Garner’s body was found just inside the right
set of front double doors with his head pointed somewhat towards
the front doors-he was located just at the front corner of the
control booth with his feet roughly perpendicular to the booth.
Beyond him was the body of Felsher, who was lying approximately 11
feet inside the right set of doors, next to, and perpendicular to
the control booth, with her head pointed in the direction of the
snack bar.      Just beyond Felsher, Sims’s body was found
approximately 14 feet inside the right set of doors, with his feet
positioned next to, and perpendicular to the area of the control
booth with swinging doors providing access to the cash register,
but his torso was angled towards the front doors. While Temple’s
and Sims’s bodies were roughly equidistance from the front doors,
more than 8 feet separated their bodies along the left to right
dimension of the bowling alley. Just beyond the feet of Temple’s
body were the seats in front of the individual bowling lanes.

                                  7
the scene to assist.         Felsher was flipped over onto her back to

clear her airway because according to those present, she was

gurgling blood.      Police and medical personnel arrived at the scene

shortly thereafter. Dr. Daniel Bethingcord, a second-year resident

from Hermann Hospital, was a member of the life-flight team of

medical personnel that arrived later at the scene by helicopter.

He   directed    efforts     taken    over    from   the    fire    department      EMS

personnel to resuscitate the only two living victims found on

arrival, Felsher       and   Garner.         Felsher   was       given   priority   of

treatment because of her critical condition.                        All efforts to

resuscitate Felsher were unsuccessful and she was pronounced dead

at 1:40 a.m.

      Dr. Bethingcord then turned his efforts to treating Greg

Garner, who had previously been determined to be in more stable

condition.      Dr. Bethingcord thought Garner had suffered from two

gunshot wounds to the head, but it was “difficult to tell which was

the entrance and which was the exit.”                  In fact, it was later

determined      by   Dr.   Phillip     Gildonburg,         the    neurosurgeon      who

performed surgery on Garner at the hospital, that the bullet which

hit Greg Garner entered just above and in front of his left ear,

and exited just below his left eye.              The bullet also caused some

skull fragmentation resulting in embedded bone fragments in a small

portion of Garner’s brain.           As result of his injuries, Greg Garner




                                         8
ultimately lost his left eye.5        Once Greg Garner had been airlifted

to the hospital, the police began their investigation of the crime

scene in earnest.

      Autopsies   later    revealed    that   the   victims   suffered   the

following injuries.       Tommy Temple suffered a gunshot wound to the

head which entered the back of his head on the left side and the

bullet remained lodged in his right ear, never exiting his body.

Steven Sims suffered a gunshot wound to the head which entered the

back of his head on the left side and which exited his left cheek;



  5
     Dr. Gildonburg testified at Soffar’s trial during the State’s
case-in-chief regarding Garner’s injuries. He also testified that,
in his medical opinion, it was “possible” that Garner’s injuries
could have caused him to suffer from a condition known as
retrogressed amnesia. This condition, according to the doctor,
results when the portion of the brain which classifies and stores
recent memory suffers trauma from a concussion.       When such a
concussion occurs,    memory of events immediately preceding the
trauma can be temporarily, and in severe cases, permanently “wiped
out.”    The more severe the trauma, the farther back in time
preceding the trauma might the memory loss be. The doctor conceded
that it is possible that all memory would return and that none
would be lost.
   Aside from Dr. Gildonburg’s testimony, no other explanation for
Greg Garner’s absence as a witness, either for the State or the
defense, was presented. As the Texas Court of Criminal Appeals
noted on direct review of this case, “[a]mazingly, the State
presented no direct testimony or evidence at [Soffar’s] trial that
would have accounted for Garner’s absence at trial.” Soffar v.
State, 742 S.W.2d 371, 373 n.1 (Tex. Ct. Crim. App. 1987) (en
banc). We pause here to note that what most accurately accounts
for the State’s failure to call Garner as a witness, as will be
discussed infra, is the fact that Greg Garner’s account of the
details of the robbery and shootings differs radically from the
account of events put forth in Soffar’s confessions. If Garner had
testified at trial consistent with the various statements he made
to the police, his testimony would have significantly undermined
the credibility and accuracy of Soffar’s confessions.

                                       9
he also suffered surface wounds on the front of his chest which

resulted from bullet fragmentation.               Arden Alane Felsher suffered

a gunshot wound to the head which entered the front of her face

just under her right cheek and which exited near the rear center of

the top of her head.            As stated above, Greg Garner suffered a

gunshot wound to the head which entered the side of his head just

in front of and above his left ear and which exited his left cheek,

just below his left eye.           Gunshot wounds were ruled the causes of

Temple’s, Sims’s, and Felsher’s deaths.



                              B.   The Investigation

     The crime scene itself was most aptly described at Soffar’s

trial   as   “contaminated”        in   the    sense     that    medical   personnel

attempting    to   resuscitate          Felsher    and       Garner   disturbed   the

positioning of the bodies and left debris scattered throughout the

area surrounding the bodies.            Additionally, Garner’s parents, the

bowling alley manager, and two men from the church across the

street entered the crime scene, moving items around and touching

crucial areas      of   the    crime     scene.        The    forensic   technicians

testified that they had a difficult time recovering very many

usable fingerprints.      Despite this fact, several fingerprints and

one palm print were lifted from the area surrounding the cash

register.    It was later determined that none of these fingerprints

matched the fingerprints of either Max Soffar or Latt Bloomfield,


                                          10
Soffar’s alleged accomplice.

     Investigating officers who questioned those present at the

crime scene determined that there were no eyewitnesses to the

shootings, but one individual by the name of Frank Karibus told a

Houston homicide detective, G. J. Novak, that from his vantage

point across the street at the church several hundred yards away,

he had seen someone running from the bowling alley and getting into

a small brown car, possibly a Honda.      He initially described the

individual as 5'-8" to 5'-9" with blonde shoulder length hair, but

later gave a varying description of the individual he saw. Karibus

was never called as a State witness to identify Max Soffar.   Melvin

Neal, the youth pastor at the church testified that it would be

virtually impossible to specifically identify any individual at

night from across the highway.

     Investigating officers also learned from pastor Neal that the

church had been burglarized in the late evening hours of that same

night as well.   At some point that evening, entry was made into the

church through a pried open door and the church’s main office had

been broken into and ransacked.       Crime scene investigators were

dispatched and attempted to lift fingerprints from the church as

well.

     During the night of the murders, an interested and curious

local citizen, Richard Civitello, who came to the scene sometime

after he heard about it on his police scanner, pulled into the

parking lot and saw a billfold in the path of his headlights.     He

                                 11
stopped, picked it up, and turned it over to investigating officers

at the scene.   That wallet belonged to Steven Sims.   The very next

day, a truck driver by the name of Andrew Davis, passed by the

bowling alley on the inbound lanes of the Northwest Freeway.

Traffic was bogged down, and as Davis looked out of his window he

noticed a billfold on the pavement next to the grassy median

separating the inbound and outbound lanes, approximately 100 yards

from the bowling alley.     The wallet was on what would be the

driver’s side of an inbound vehicle.     He pulled over so that he

could walk back and retrieve the wallet he had seen.     On his way

back he spotted a second billfold in the same area.      One of the

wallets contained some money and both contained various other

papers.   Based on the information contained on the identification

cards in the wallets, Davis tried to contact Greg Garner but was

initially unsuccessful.    He eventually reached Ira Garner, who

informed him that the wallet belonged to his son, who had been shot

in a robbery the night before.   After learning this, Davis called

the police and turned the wallets over to one of three officers

who, the next day, accompanied him back to the location where he

had found the wallets.

     Forensic evidence obtained from the crime scene the night of

the murders, and during subsequent investigations of the crime

scene yielded the following evidence. Four bullet holes were found

in the carpeting of the bowling alley.   One hole, which contained

a large fragment representing the remainder of a bullet, was

                                 12
located just above the area where Felsher’s head was originally

positioned. A second bullet hole, also containing a large fragment

was located at or just below the location of Sims’s head.          A third,

elongated hole was located near Sims’s body, closer to his torso,

accompanied by a dent in the padding of the carpet.          A fourth hole

located to the right of Sims’s head contained a bullet embedded in

the padding of the carpet.    No bullet hole was found anywhere near

Temple’s body, because the bullet which killed him never exited his

body. And no bullet hole was found anywhere near where Greg Garner

was found lying either.     Rather, the extra bullet hole, which was

not closely aligned with any victim’s exit wound as the bodies were

found,   was   between   Sims’s   and    Temple’s   body,   and   plausibly

represented the point of exit from Garner’s head.6

      Homicide detectives pursued all available leads to the fullest

extent, but had little success.     The news media reported widely on

the police investigation and reported all pertinent details as they


  6
     This fact is particularly significant, because as noted infra,
Greg Garner stated to the police that he was lying between Sims and
Temple when he was shot and that his position closest to the door
resulted from his having moved from between Sims and Temple to a
position between the front doors and Felsher after he got up and
called his mother.     Also, as noted infra, Soffar’s confession
recites that the victims were shot in the order in which they lay
when they were discovered; that is, male, female, male, male, and
not female, male, male, male as Garner repeatedly explained the
shootings to police. The importance here lies in the fact that the
ballistics evidence better supports Garner’s account of the body
positions at the time of the shootings than it does Soffar’s
confession.    These and other inconsistencies between Soffar’s
confession and Garner’s account of events are discussed in Part
I.E. infra, and are summarized in Appendix A to this opinion.

                                    13
became available from the police.        For example, as early as the day

after the shootings, the press reported that the bowling alley had

been burglarized the night before, that four victims were shot in

the head, execution style, with the males being shot in the left

side of the backs of their heads, and the female shot in the cheek,

that wallets were found close by, and that money was taken from the

register.   The press also reported on the $10,000 reward being

offered by the Fairlanes Company, and later that the reward was

increased to $15,000 by a private donor.

      At the scene, Greg Garner was unable to make any statement to

aid in the police investigation.          He underwent more than seven

hours of surgery the morning of July 14th and remained in critical

condition   for   several   days.    However,     as   his   condition   was

improving by July 17th, Garner’s treating physician advised the

homicide detectives    that   Garner     was   independently   remembering

details of the offense and was alert enough to briefly speak with

detectives. Over a period of four days, Garner spoke with homicide

detectives on four separate occasions, and each conversation was

both tape recorded and transcribed by the police.7           The essence of

  7
     The state habeas court sustained the State’s objections to the
admission of both the transcripts of Garner’s statements and a
diagram of the victims’ body positions at the time of the shootings
penned by Garner, on the grounds that the transcripts and the
diagram were not relevant since Garner was not called as a witness.
In our view, the state habeas court’s failure to admit these
matters constituted plain and clear error.        Furthermore, the
failure to admit these items rebuts any presumption of correctness
to which the state habeas court’s factual determinations regarding
Soffar’s claim that his trial counsel was ineffective for failing

                                    14
each of Garner’s interviews with the detectives is abstracted as

follows:

              i.   Garner’s July 17, 1980 Statement

     On the morning of July 17, 1980, Greg Garner gave his first

taped interview with Houston homicide detectives Miland Kardatzke

and Gil Schultz.   This first interview occurred only three days

following his surgery and was relatively brief.       The dialogue

contained in the transcript is direct in that the detectives did

not employ either leading or suggestive questions.     However, in

this first interview, which had to be cut short, Garner’s responses

can at times best be described as garbled, but he was nevertheless

able to relay to the detectives the following basic information.

     At the time of the robbery there were four individuals present

at the bowling alley.   Approximately one hour after the doors were

locked, the lone robber, a male individual whom Garner had never

seen before, came into the bowling alley through the front door and

asked all four to lie down near the control booth.          Garner

indicated that the robber gained initial entrance into the bowling

alley by convincing the night manager, Steven Sims, that he needed



to investigate Garner’s inconsistent account of the robbery-murder,
would otherwise be entitled because, under 28 U.S.C. § 2254(d)(3),
such a failure to admit these materials would necessarily mean that
“the material facts were not adequately developed at the State
court hearing.” Likewise, the State court’s failure to admit these
materials leads us to conclude that, under § 2254(d)(2), “the fact
finding procedure employed by the State court was not adequate to
afford a full and fair hearing” on the ineffective assistance
claim.

                                 15
to fill a white plastic container with water for his car.          Garner

also indicated that Sims and the robber went outside together after

the robber talked his way in and that when they came back in, the

robber directed Sims to get the money out of the register and made

all four of the victims lie down on the floor.        After a minute or

so, Garner stated that the robber just started shooting and he

thought he was shot third.

                ii.   Garner’s July 18, 1980 Statement

     At   approximately   4:45   p.m.   the   next   evening,   Detective

Kardatzke returned with Detective Williamson and Officer Yarberra

to speak with Garner in his hospital room.              In this second

interview, which was also taped and transcribed by the police,

Garner’s responses were more articulate, and he added the following

information.

     Garner had arrived at work at approximately 5:30 p.m. and

worked until closing.      He and Tommy Temple were going to stay

through the night and Steve Sims was going to leave once he

finished his paperwork after closing.         Garner recounted how he

moved his car across the street to the church so that it would look

like no one was there.    He stated that Sims locked the front door

after closing, but unlocked the door sometime later to let the

robber in.

     When the robber first arrived, Garner was bowling on lanes 25

and 26.      Garner gathered from the context of Sims’s and the



                                   16
robber’s actions and conversation that the robber needed to fill a

plastic container he was carrying with water for his car.      Sims

went out the front door with the robber and they returned a short

time later. When the two men reentered the building, Garner walked

up to see what was going on.    He noticed then that the robber had

a gun by his side.   Garner stated that the robber took Sims over to

the register to get the money out and that they were all made to

lie down.   Then, according to Garner, the robber just shot them,

“boom, boom, boom.”    Garner stated that no one screamed or said

anything and that the robber didn’t hit anyone.         He recalled

talking on the phone to both his mother and the manager of the

bowling alley whom he referred to as “the head guy.”

      Garner initially stated that the robber was a black man, but

later corrected the detectives by stating “no, he was white.”

Garner also described the man as approximately 25-28 years old,

with no hat or mask.   He also described the robber as medium build.

In addition to the statement given to the detectives on the 18th,

Garner also identified the relative positions of the victims at the

time of the shootings in a drawing made during this interview.8

His depiction of the victims’ relative positions matches almost



  8
     Garner’s drawing is initialed by Detective Kenny Williamson,
who was present during the July 18th interview with Garner and who
testified at the state habeas evidentiary hearing as to the
authenticity of the drawing as being Garner’s account of the body
positions at the time of the shootings.       Garner’s drawing is
attached to this opinion as Appendix “B”.

                                 17
identically the police photographs of the crime scene, with the

bodies, at the time of shooting, in a semi-circular configuration

ordered as follows: Felsher, Sims, Garner, Temple.

              iii.   Garner’s July 19, 1980 Statement

     On the evening of July 19th, Garner gave his third interview

with Houston homicide detectives Novak and Magan which was taped

and transcribed by the police.        Garner reiterated most of the

information previously given to the other detectives; that is, that

Sims let the robber in after he knocked on the door, that the

robber had a container for water for his car and that Sims and the

robber exited and returned.

     Garner added that when he first approached Sims and the

robber, the robber asked him if he could open the register, to

which he responded “I don’t know how.”     The robber then made him

lie down on the floor.    The robber asked Sims if anyone else was

there.    Temple and Felsher were called up to the front and the

robber made them lie down on the floor, too.        The robber then

stayed in front of the control counter with the gun on everybody

and directed Sims to go empty the register and hand over the money.

After Sims did this, the robber made him come out from behind the

control counter and lie down on the floor just outside of the

swinging doors.   Garner stated that while on the floor, no one said

anything to each other, no one screamed, and the robber didn’t hit

anyone.   Once Sims was back down on the floor, the robber just



                                 18
paused for a minute, said “good-bye,” and shot everyone.

      Garner recounted again how he got up after the robber left and

called his parents, and he remembered the manager of the bowling

alley calling him.        He then stated that he went back over and laid

down in a different position than where he had been shot.                     He

recalled lying down next to Felsher because she was the only one

still   alive.          Garner   surmised    that   he   passed   out    shortly

thereafter.      He regained consciousness when his father arrived at

the scene.

                  iv.    Garner’s July 20, 1980 Statement

      Garner gave his fourth interview with Detective Kardatzke and

Detective Ladd the evening of July 20th which was taped and

transcribed      by     the   police.       He   repeated   the   same   general

information he had given the three previous days but added that the

robber was a little over 6 feet tall, had no facial hair, and had

light brown hair pulled back.                No additional information was

provided at this interview.9


  9
      We note here that, at the police investigators’ request,
Garner underwent hypnosis on August 21, 1980, and a report of that
session confirmed the general information provided by Garner in his
tape recorded interviews of July 17, 18, 19, and 20. Additional
information regarding the taking of wallets and the robber’s
physical description was obtained from this interview.          The
following is taken from the written summary report of the hypnotic
interview which was memorialized on the district attorney’s
letterhead and signed by Robert J. Bodisch and B. T. Neff.

      The witness stated that he arrived at work at
      approximately 4:30 p.m. . . . [A]t approximately 9:30
      p.m. the bowling alley manager called and asked him to

                                        19
spend the night at the bowling alley. The witness told
the manager it would be O.K. if he could get another man
to do it with him. The witness stated that he then moved
his car to the church across the street. He stated he
moved his car so that nobody could see it. He stated
that the manager also talked to Tommy about staying. The
witness stated that at 11:30 p.m. they were getting ready
to close, the customers had left, and at that time Tommy,
Steve, Elaine [sic] and himself were the only persons
left in the bowling alley. He stated that he was at the
bowlers stand on lane 25-26 with Elaine [sic] and he
noticed Steve letting a guy into the front door. The
witness stated that he had never seen the guy before, he
had dark hair, a little bit curly around the shoulders,
parted down the middle, clean shaven face. He stated
that he did not pay much attention to the guy because he
thought Steve knew him.     He stated that the guy went
outside but came back in[;] at this time he finished
bowling and was walking to the counter. He stated that
Steve and the other person were next to the counter. The
witness stated that as he walked up to the counter the
guy asked him if he could get the money out of the
register. He stated that the guy had a gun in his right
hand.    The witness stated that he told the guy he
couldn’t get the money out of the register. The guy then
asked if he had his wallet and the witness replied no.
The witness was then told to lay on the floor. The guy
then asked Steve if anyone else was in the place and he
replied yes. The witness further described the guy as 6
feet, 170 lbs., dark hair, skin was white, clean shaven,
curly hair-shoulder length-pretty long, average build
wearing a short sleeve shirt. The witness stated that
Steve then went to the middle of the counter and called
Tommy to come up to the front. Tommy and Elaine [sic]
both arrived and laid down next to the witness. Steve
and the guy then went to the register and got the money
and then Steve laid down beside the others on the floor.
The guy then again asked for this witnesses [sic] wallet
and this time the witness took it out of his back-pocket
and placed it in front of his head. The witness stated
that the guy told them they only had 10 or 15 seconds
left, and that the guy was nervous. The witness stated
that the guy shot us. He stated he heard one maybe two
shots before he was shot, and that he was not the last
one to be shot. He stated, “I don’t know why he shot, he
didn’t say anything.” The witness stated that the man
who shot him was the same man that came in the first time

                           20
                        v.    The Composite Drawing

       In   addition   to    the   information   Garner   provided   to   the

investigators about how the robbery occurred, he was also able to

assist a police artist in developing a composite drawing of the

lone perpetrator.      Along with the composite drawing, on July 30,

1980, police released Garner’s description of the perpetrator as a

white man between 25 and 30 years of age, 6'-2", 160 to 185 pounds

with brown to dark brown hair worn combed back in front and over

the ears, but not touching the collar.10         The composite drawing and

Garner’s description were widely publicized in the newspaper and on

the local television news.11

       It is apparent that despite the alleged “retrogressed amnesia”

which the State suggested at Soffar’s trial rendered Garner’s

memory unreliable, detectives relied on the credibility of Garner’s


       after they closed.

   This hypnotic interview was conducted approximately two weeks
after Max Soffar was arrested and charged for capital murder of
Felsher, and after Garner was unable to identify Max Soffar in a
line-up.
  10
       Garner assisted in the production of a second composite
drawing of the same perpetrator on August 5, 1980, the day Max
Soffar was initially arrested for theft of a motorcycle and first
questioned regarding the bowling alley murders. Despite this, he
was unable to identify Soffar in a line-up on the next day, August
6.
  11
     Indeed, Max Soffar’s sister, Jackie Carney, testified that at
some point between July 14th and August 5th, and while in her car
en route to her doctor, Soffar said “Jackie, you know that
composite drawing that I seen on the news, . . . that looked kind
of like Latt [Bloomfield], and that would be an easy way to get a
$10,000 reward would be to say that Latt did it.”

                                       21
statements and composite drawings obtained therefrom throughout

their investigation and up until the time that Soffar was arrested.

Police statements to the press included the investigators’ firm

belief that they were looking for one unknown white male “hi-

jacker” matching Garner’s description who talked his way into the

bowling alley by feigning car trouble.    After initially receiving

over 250 calls in regard to publication of the composite drawing,

by August 4, 1980, the exhaustive police investigation into the

bowling alley murders had few if any promising leads.



                        C.   Enter Max Soffar

       On August 5, 1980, at approximately 8:00 a.m., a League City,

Texas police officer, Raymond Willoughby, observed Max Alexander

Soffar traveling approximately 57 miles per hour on a motorcycle in

a 45 mile per hour speed zone on the westbound side of West 518 in

League City, Texas.12

       After clocking Soffar’s speed from the eastbound side of West

518, Officer Willoughby turned his marked patrol car around and

followed Soffar for approximately a quarter of a mile until Soffar

pulled into a driveway, dismounted the motorcycle, and proceeded to

the side door of the house.      Officer Willoughby got out of his

patrol car, identified himself as a law enforcement officer, and


  12
     League City, Texas is located in Galveston County, Texas, and
lies approximately 23 miles southeast of downtown Houston, on the
east side of Interstate 45.

                                  22
asked Soffar if he could see his driver’s license.            Soffar stated

that he did not have it with him.            He gave the officer the name

Mark   Scott   and    a    false   birth   date.   The   officer   asked   his

dispatcher to run the information Soffar provided to see if Mark

Scott had a valid driver’s license.          The dispatcher responded that

the computer was down and she was unable to verify a license at

that time.     The officer then asked the dispatcher to run the

license plate on the motorcycle and she returned with information

that the license plate was registered to a different individual and

was for a Suzuki motorcycle, not the Honda motorcycle Soffar was

riding.   The officer got the vehicle identification number (“vin”)

off of the motorcycle and had the dispatcher run that information

to determine to whom the Honda motorcycle was in fact registered.

The dispatcher relayed to the officer that a Honda motorcycle with

that vin was reported stolen out of Friendswood, Texas.13             Having

decided that he would be placing Soffar under arrest for auto

theft, Officer Willoughby requested that the dispatcher send back-

up officers to the scene.

                 i.       Arrest and Initial Interrogation

       Officer Willoughby advised Soffar that he was going to place



  13
         Friendswood, Texas is located in Galveston County
approximately 20 miles (as the crow flies) or 23 miles (by
highways) south of downtown Houston, and northwest of League City
on the west side of Interstate 45. League City and Friendswood are
approximately 35 miles away from the Fairlanes Bowling Alley where
the murders occurred on the opposite side of Houston.

                                       23
him under arrest for auto theft.             After doing so, he read Soffar

his standard Miranda14 warnings from a card bearing the text of such

warnings. Once the back-up officers arrived, Soffar was handcuffed

and his pockets were emptied onto the hood of the patrol car.

Recovered were a few items of jewelry, several foreign coins, bits

of paper, and a small amount of marijuana in a plastic bag.               While

the officers waited for a wrecker to arrive and tow the motorcycle

to the League City Police Department, Soffar was placed in the back

seat of the patrol car.

       While Soffar was waiting in the back of the patrol car,

Sergeant      James   Palmire   from   Soffar’s   hometown    of   Friendswood

arrived at the scene because the motorcycle involved was reported

stolen    from    Friendswood.         Palmire,   who   had   a    historically

antagonistic relationship with Soffar,15 testified that he leaned

into the front window of the patrol car, advised Soffar of his

rights, and at some point stated, “I’ve got you now, punk.”

       Once    the    wrecker   had    removed    the   motorcycle,    Officer

Willoughby drove Soffar to the League City Police Department for

booking. En route to the police station, Soffar was talkative.              He

stated to Willoughby that he “wasn’t going to jail for some little



  14
       Miranda v. Arizona, 86 S. Ct. 1602 (1966).
  15
       During a prior arrest of Soffar not long before the
motorcycle theft arrest, Palmire had stated to Soffar that the next
time he caught him, he’d put Soffar away for life as a habitual
offender.

                                        24
motorcycle theft” and that if he was going to jail it was going to

be for bigger things, so they better check Houston.         He also stated

that he had knowledge of the then-notorious bowling alley killings

in Houston.16      Soffar also asked to talk to Bruce Clawson, a

detective in the Galveston County Sheriff’s Organized Crime Unit,

because   Soffar   had    been   an   informant   for   Clawson.   Officer

Willoughby did not respond to any of Soffar’s statements, other

than to say that he would see if they could get Clawson over to see

him.

       When they arrived at the League City Police Department,

Willoughby took Soffar to the booking room and began processing the

paperwork for the auto theft arrest.              Willoughby informed his

supervisor, Lieutenant Steve Johnson, of Soffar’s “bigger things in

Houston” comment.        Lieutenant Johnson immediately notified the

Houston police, and because he was aware that Bruce Clawson had an

extensive relationship with Soffar and would be helpful in getting

Soffar to talk with Houston detectives, he called Galveston County

Sheriff’s Office in order to have Clawson report to League City.17

  16
       In a letter later written to his counsel regarding the
charges pending against him, Soffar stated that he was willing to
tell the police that the composite drawing he had seen on the
television looked like his running buddy, Latt Bloomfield, in order
to get even with Latt for allegedly stealing some of his mother’s
silver and to hopefully help get himself out of trouble on the
stolen motorcycle charge.
  17
      On another previous occasion, Lieutenant Johnson had agreed,
at Clawson’s request on Soffar’s behalf, to talk to a judge about
a ticket Soffar had received in League City. This formed the basis
of Johnson’s knowledge regarding the special relationship between

                                      25
Lieutenant Johnson stated, “I believed that Max trusted Bruce . . .

and would talk to other officers attempting to interrogate him if

Bruce were present.”      Houston police officers, together with an

Assistant District Attorney, Terry Wilson, quickly came to the

League City Police Department to interrogate Soffar, and Clawson

showed up shortly thereafter.      Before Clawson arrived, Soffar was

taken to Lieutenant Johnson’s office and was questioned by Johnson

and some of the other officers.            By the time Clawson arrived at

9:45 a.m., Soffar was in a holding cell.

                        ii.   Enter Bruce Clawson

     Sergeant Bruce Clawson, at that time an undercover detective

in the Organized Crime Task Force of the Galveston County Sheriff’s

Office, stated that he was summoned by Lieutenant Johnson to be a

“friendly face” for Soffar in the sense that he would “hold

Soffar’s hand,” in an effort to convince him that “he should talk

to the Houston detectives.”       Clawson was asked to find out what

Soffar knew and to “get him to talk.”         His activity log for August

5, 1980, which he used to account for where he traveled in a

particular day, reflected his notation that “Soffar refused to

talk, so Lt. Johnson called me [to League City].”              According to

Clawson’s   affidavit    filed   in    the    state   habeas   court,   “Max

definitely trusted me and thought of me as a friend.            All in all,

I was used to get Max to talk.”



Soffar and Clawson.

                                      26
       The friendship between Soffar and Clawson was not a two way

street. Clawson stated that “Max might have considered me a friend

but I didn’t consider him a friend . . . my primary job as a police

officer was to get Max to talk.”    Clawson had gained Soffar’s trust

over a substantial period of time during which Clawson would use

Soffar as an informant to assist in arranging undercover drug

purchases.    Soffar had a history, not just with Clawson, but with

the entire Friendswood Police Department and that history involved

his hanging around the station house on a regular basis trying to

befriend the officers.18     Of his police officer relationships,

Soffar considered Clawson to be his best police friend.

       On August 5, 1980, at approximately 9:45 a.m., Clawson arrived

at the League City Police Department, found Soffar in a holding

  18
      Most of the officers at the Friendswood Police Department
described Soffar as a “puppy dog” who was always around and under
foot. Universally, they regarded him as being brain damaged from
drug abuse and unable to think much farther ahead than the present
day. Soffar was described as eager to please and eager to get
along with the police. Mike Clawson, a police officer and brother
of Bruce Clawson, stated in his affidavit that Max Soffar, who was
very often in trouble with the law, also had a reputation for
confessing to crimes he did not commit either for attention or to
get himself out of trouble on unrelated charges. Mike and Bruce
Clawson both agreed that “Max knew how to trade information for
something he wanted,” and that he knew how to read between the
lines in answering questions to tell officers what they wanted to
hear.   Mike Clawson testified that if you let on about unknown
details of a crime, Soffar would adopt the details and repeat them
back as part of his statement. As an example of how Soffar was
easily led into telling police what they needed to hear, he
recalled how during an investigation into an auto theft Soffar
committed, in which Soffar could not account for how he got the
keys, Mike Clawson asked Soffar whether he got the keys off of the
table or out of the owner’s jacket pocket. Soffar responded, “off
the table,” and he signed a confession to that effect.

                                   27
cell, and had a brief conversation with him.       Shortly thereafter,

Clawson accompanied Officer Willoughby and Lieutenant Johnson as

they transported Soffar just up the street for an appearance before

a magistrate judge on the motorcycle theft charge.         Clawson had

suggested that Soffar be given his warnings by a judge.19         It is

undisputed that at his appearance before the magistrate, Soffar was

read each of his Miranda rights by the judge and signed a form

acknowledging his understanding thereof.       Soffar was returned to

the League City Police Department by 10:15 a.m.

       Approximately   fifteen   minutes   after   returning   from   the

magistrate, Clawson had a second conversation with Soffar at the

beginning of which he recited the Miranda warnings to Soffar

himself. This conversation, which lasted approximately 30 minutes,

occurred at the request of one of the numerous detectives who had



  19
       In his affidavit filed in the state habeas court, Bruce
Clawson stated that his philosophy with regard to giving the
Miranda warnings at that time that he did it right away because
once a suspect had been given the warnings or “magistrated” he was
“fair game.” Another of Clawson’s philosophies was to “push the
envelope” with respect to investigatory matters. In his affidavit,
Clawson specifically stated that, with respect to using informants
like Soffar as tools:
     My philosophy as a cop was that it was a war and that
     police officers, judges and defense lawyers had different
     roles to play. My job as a police officer was to fight
     the war with all tools at my disposal and to do so right
     up to the line of what the courts permit. I agreed with
     the philosophy of a statement attributed to [Assistant
     District Attorney] Terry Wilson that “you can’t try the
     admissibility of a piece of evidence that you don’t
     seize.” If I went too far, that was up to the judge to
     correct. The judge had his job to do and he would do it.

                                   28
questioned Soffar immediately after he was returned from the

magistrate.    According to Clawson, his job was “to go down and hold

Max’s hand.”    The conversation began with a joke to put Soffar at

ease and continued with light discussion of the stolen motorcycle

charge Soffar had been arrested on.           They also discussed briefly

the bowling alley offense and Soffar mentioned Latt Bloomfield, an

individual known to Clawson as the son of a Houston detective whom

Soffar had frequently run around with committing petty crimes and

small   robberies,   and    whom   had    a   wide-spread   reputation   for

violence.   Soffar then told Clawson that he did not like, and did

not want to have to talk to either Officer Palmire or the Assistant

District Attorney, Terry Wilson.

     In this second conversation, Clawson informed Soffar that the

bowling alley offense was serious and that, while he did not know

what the minimum would be for such a crime, he knew the maximum

could be death.    He told Soffar that “there is no way this is going

to be easy.”     Soffar ultimately agreed to talk to Houston police

detective Gil Schultz, whom Clawson introduced to Soffar.          Clawson

remained in the room for the first 10 to 15 minutes of Schultz’s

interrogation.

     According to his state habeas testimony, Clawson observed

Schultz hand Soffar a piece of paper and ask him to draw a map of

the bowling alley.     Soffar drew a rectangle, but was unable to

provide much detail.       After that, Clawson stated that Schultz and

Soffar both participated in marking the finer details of the

                                     29
building.     His recollection was that Shultz added the details

regarding the turnaround between the inbound and outbound lanes of

the highway and the fact that there were two entrances to the

bowling alley, and that Soffar had no knowledge of either the

turnaround or the fact that each side of the highway was a one-way

feeder-type road.    Clawson also stated that Soffar was apparently

unable to properly identify which side of the Northwest Freeway the

bowling alley was on, and that Schultz drew the control counter on

the diagram for him.    It was Clawson’s opinion that Soffar had no

knowledge of the bowling alley’s location because he was completely

unable to draw the map.20   Shortly after observing the attempts to

  20
       In his affidavit, Bruce Clawson stated that he had no
confidence in what Soffar was relaying to Schultz and that he
considered Soffar’s account to be nothing more than a “bill of
goods.” He refrained from intervening, however, because “it was a
Houston, not a Galveston, case and it would have been bad form for
me to intrude myself in the interrogation.” Yet, Clawson was so
disturbed and concerned that Soffar might be setting himself up to
falsely confess to a crime, that he decided to voice his concerns.
In his affidavit he went on to state:

       Nonetheless, I subsequently got into a heated argument
       with Detective Schulz [sic] in the hallway, in which I
       forcefully told him all of my concerns and my doubts
       about the truth of what Max was saying. He was unmoved.
       I also raised all these matters with Terry Wilson. He
       told me not to worry about it.

   Mike Clawson expressed similar concerns to the State’s
prosecutor, Andy Tobias. In his affidavit, Mike Clawson recalled:

       I told Mr. Tobias what my worries were.      I was quite
       emphatic.   I remember I said that if all they were
       relying on was statements from Max without unmistakable
       corroborating evidence then I would definitely doubt that
       Max was involved.


                                  30
draw a map, Clawson left Schultz alone with Soffar.

       Clawson remained at the League City Police Department, and 30

to 45 minutes after he had left Soffar alone with Shultz for

interrogation, Schultz emerged from the interview room and told

Clawson that he had “hit a brick wall” and that Soffar was refusing

to talk again.   Schultz asked Clawson to talk to Soffar again so as

to “reassure him and communicate to him that he should talk to the

Houston detective.”

       Clawson then went in to speak with Soffar again privately.

This third conversation lasted approximately 45 minutes and is by

far, the most critical dialogue relevant to our disposition of this

appeal.21   Soffar was more nervous when Clawson went back in to see


   Neither Bruce nor Mike Clawson was contacted by Soffar’s trial
counsel, though Mike Clawson fully expected to be.        In his
affidavit, Mike Clawson stated:

       Given the questions I raised with Mr. Tobias I was not
       surprised that the State did not call me as a witness.
       I was surprised, however, that Max’s defense lawyers did
       not contact me or, to the best of my knowledge, anyone
       else in the local community, law enforcement or
       otherwise. Folks knew what kind of a person [Soffar] was
       and what his problems were.      In my experience, the
       defense attorneys’ failure to talk to any of us in this
       situation is inexplicable.
  21
      We note here that the only testimony about this conversation
came from Bruce Clawson himself and his testimony is undisputed.
Like the great majority of the questioning of Soffar, no tape
recording or transcription of this private conversation was made,
and thus only Max Soffar and Bruce Clawson know what was said.
Clawson’s brother, Mike Clawson, did enter the room during Bruce
Clawson’s and Soffar’s private conversation to bring them lunch.
Bruce Clawson had called his brother, a police officer in Alvin,
Texas, which is located in Brazoria County, who came in an effort
to get information on several stolen vehicles from his

                                 31
him.   Clawson first engaged Soffar in some preliminary small talk

and then asked, “what’s the problem?” or words to that effect.

Soffar responded with a question of his own. According to Clawson,

Soffar asked whether he should get an attorney or talk to the

detective.   Regarding Soffar’s inquiry about getting a lawyer,

Clawson stated in his State habeas affidavit:

           That [question] prompted a crisis of conscience on
           my part. I understood Max to be asking my advice
           as a friend. However, my job as a police officer
           was to get Max to talk. . . . [T]he Houston police
           were extremely interested in pursuing this lead to
           the maximum and [] they expected me to get Max to
           talk, and not to derail their investigation by
           advising the only lead to consult a lawyer.

           Because of this crisis of conscience, I replied to
           Max's question by asking him whether he was asking
           me as a cop or as Bruce.     Max didn't appear to
           understand what I meant.     I then told Max the
           detectives were serious and that the maximum
           penalty for the bowling alley killings was death.
           Max again did not seem to appreciate what I was
           saying. He asked me again what I should do, talk
           to the detective or get a lawyer.

           At this point, I had done all I could do as Max's
           friend, to alert him to how serious things were.
           My obligation as a police officer was to keep Max
           talking.   Although I do not recall my precise
           words, I told Max that if he was involved in the
           crime he should tell the detective he was in it;
           otherwise, he should get a lawyer.

           Max then asked me how he could get a lawyer.    I
           asked Max if he could afford to hire a lawyer on
           his own. Max laughed at this because I knew, and
           he knew I knew, that he did not have any money to
           hire a lawyer on his own.


jurisdiction. By all accounts, Mike Clawson was in the room for
only a few brief moments and did not witness any of the substantive
discussions regarding Soffar’s inquiries about a lawyer.

                                32
            Then Max asked me how he could get a court-
            appointed lawyer and when he could get one. I told
            him that I didn't know Harris County procedures and
            that it could take as little as a day or as long as
            month.

            Max responded by     spitting in the trash can and
            saying “so you're   telling me I'm on my own.” I did
            not respond to or   disagree with this statement;[22]
            Max had already     been given his rights by the
            judge.[23]

            I asked Max if he would talk to the cops.   Max said
            that he would.

       Clawson confirmed the sequence of his and Soffar’s dialogue in

this colloquy during his re-direct testimony at the state habeas

evidentiary hearing.    As a result of this colloquy, Soffar started

speaking again with the investigating detectives, and over the

course of three days of on-and-off interrogation, he gave three

written statements implicating himself and Latt Bloomfield in the

bowling alley robbery-murders.

        iii.   Clawson’s Precise and Concise Trial Testimony-
                           Half the Picture

       Despite all of the foregoing, Bruce Clawson initially made a

strong witness for the State.     Both in his testimony at the Jackson




  22
      Clawson elaborated on this point during his state habeas
testimony that in response to Soffar’s statement “I guess I’m on my
own,” he replied affirmatively “yes, you are.”
  23
      This statement was consistent with Clawson’s philosophy of
giving the Miranda warnings right away or having the suspect
“magistrated” right away, so that once given, a suspect would be
“fair game.” See supra note 19.

                                   33
v.        Denno   hearing24   on    the   admissibility       of   Soffar’s   written

statements and at the trial itself, Clawson answered only the

questions put to him by the prosecuting attorney Andy Tobias

without elaboration.               In short, his testimony at these hearings

was technically accurate, but it was not the whole truth.                          No

information regarding Soffar’s questions about getting a lawyer was

presented to the jury.             Clawson answered only the narrow question

put to him, “did Soffar ask for an attorney?”                      His response was

that “no, Soffar did not ask me for an attorney.”                    And when asked

if Soffar had any questions about his rights, Clawson stuck to an

understanding he had with the prosecutor to narrowly interpret that

question as         relating       only   to   the   period   of   time   immediately

following the reading of his Miranda rights. His response was “no,

he did not have any questions about his rights [then].”

           The nutshell of his trial testimony was that he was called to

help put Soffar at ease and to be a friendly face for him because

of their prior relationship.              He testified that he read Soffar his

Miranda warnings, that he did not coerce or threaten Soffar, and

that neither did any other officer.                  He said he told Soffar that

the bowling alley offense was serious and that the maximum penalty

was death. He accompanied the other officers when they took Soffar

to the magistrate judge to have his warnings read to him.                          He


     24
      See Jackson v. Denno, 84 S Ct. 1774, 1781 (1964) (a defendant
has a right "to have a fair hearing and a reliable determination on
the issue of voluntariness [of his statement].").

                                               34
testified that Soffar’s refusal to talk was a refusal to talk with

particular officers, namely Palmire and Assistant District Attorney

Terry Wilson.

     As a result of painting his testimony with such a narrow

brush, no information regarding Soffar’s subsequent questions about

his right to have an attorney made it to the judge ruling on the

admissibility of Soffar’s subsequently obtained written statements

nor to the jury.    Clawson, without question, technically provided

accurate responses to the questions put to him, but he kept

substantial other parts of the picture to himself, and from the

jury, because he was not specifically asked.

                   iv.    Clawson’s Habeas Testimony-
                            A Different Picture

     The   repressed     portions   of    the   truth   regarding   Clawson’s

dialogue with Soffar finally saw the light of day when Clawson was

interviewed by Soffar’s habeas counsel and executed his affidavit,

which was filed with the state habeas court.              Using the broader

brush of telling the whole truth, Bruce Clawson painted a very

different picture of his dealings with Soffar than the one which

was exhibited at the suppression hearing and trial. In very candid

detail, Clawson’s undisputed affidavit account of his private

conversation with Soffar portrays a previously undeveloped scene in

which Soffar specifically inquired about his right to have counsel

present to assist him in dealing with the interrogating homicide

detectives from Houston.

                                     35
       The following is a summary of the pertinent information added

to Clawson’s previous testimony through his undisputed affidavit

and    state     habeas     evidentiary         hearing    testimony.         Clawson

acknowledged      regret     over    not    responding         differently    to   the

questions Soffar asked.             Indeed, he noted that he no longer

responds to questions from suspects about whether they should talk

to a lawyer with the standard response he used then, which was “if

you are guilty talk to the police, if you are innocent then talk to

a lawyer.”      Instead, he quickly and firmly advises any suspect who

asks him that when dealing with the police you should have a lawyer

and that if you’ve been arrested, you “darn sure” better have a

lawyer.      By his own account, at least with respect to answering

these types of questions, Clawson has abandoned the “push-the-

envelope” philosophy he subscribed to at the time he talked with

Soffar on August 5, 1980.

       Clawson also explained in the habeas proceedings that at the

time of his talk with Soffar, he felt pressure from the Houston

detectives not to screw up and “derail their investigation” by

having their only solid lead ask for counsel, and that he suspected

that   the     detectives    did    not    want    him    to   interfere     in   their

investigation.25     As a result of this pressure, Clawson testified

  25
       His suspicions were confirmed when he expressed concerns
about whether Soffar knew anything about the bowling alley murders
to Detective Schultz and Assistant District Attorney Terry Wilson.
He stated that Schultz was “unmoved” by his concerns and that
Wilson responded to those concerns by telling him “not to worry
about it.”

                                           36
that   he   “derailed   [Soffar’s]   inquiries    about   the   subject   of

obtaining a lawyer,” and that he “took steps to keep Max talking

instead of seeking to slow things down for him so that he could

understand what was happening.”           Specifically, Clawson knew that

Soffar did not have enough money to retain private counsel when he

implied to Soffar that he would have to pay for his own attorney if

he wanted one. Clawson testified that he also knew about Houston’s

72-hour rule under which a suspect had to be either charged or

released within 72 hours of arrest.           Finally, Clawson knew that

Soffar could demand that all questioning stop until he could get an

attorney and that Soffar did not have to be “on his own” when

Clawson responded “yes, you are” to Soffar’s question, “so, I guess

I’m on my own?”

       With respect to Clawson’s relationship with, and history of

dealing with Soffar, Clawson acknowledged that given Soffar’s

mental limitations and tendency to talk himself into trouble in

order to gain police favor or to get out of trouble for an

unrelated offense, he thought that Soffar was especially in need of

an attorney to help him deal with the detectives investigating the

bowling alley murders.      Notwithstanding this special knowledge,

Clawson explained that at the time, as a result of the pressure put

on him by the Houston detectives to “get Max to talk,” he was

dealing with Soffar “as a police officer” and not as his friend.

And Clawson acknowledged both that Soffar was seeking his advice as

a friend, and that he knew based on the nature of that relationship

                                     37
that Soffar would “follow his lead.”

       In the state habeas proceedings, Clawson was also very candid

about his conscious effort to narrow the scope of his testimony at

the Jackson v. Denno hearing and at trial.           He acknowledged

construing questions narrowly and answering them literally, without

elaboration.     In his state habeas testimony, Clawson stuck by his

answers at the trial, stating that he would answer the same narrow

question, “did Soffar ask for a lawyer?,” the same literal way

today, i.e., “no, he did not `ask for’ a lawyer.”26      In his State

habeas testimony he reiterated, “I was asked [at trial] if Max

Soffar asked for an attorney and my answer was no he did not ask

for an attorney and still would be no he did not ask for an

attorney.”

       The most crucial addition to Clawson’s prior testimony came

during    Soffar’s    habeas   counsel   James   Schropp’s   re-direct

examination of Clawson at the state habeas evidentiary hearing.

The relevant colloquy begins with a question from Schropp:

            Q.    Did you draw any . . . conclusions based on
                  everything you heard and observed from Max and
                  everything you observed with regard to his
                  situation . . . . What did you conclude that Max


  26
      His defense of and efforts to reconcile his previous trial
testimony with the new information presented in the habeas
proceedings was likely the result of the fact that on cross-
examination at the state habeas evidentiary hearing, counsel for
the State made specific reference to Section 37.03 of the Texas
Penal Code, implying that if he [Clawson] were to testify
differently than he had at the trial or the Jackson v. Denno
hearing, he might be admitting to aggravated perjury.

                                   38
                wanted at that point?

          A.    What did I conclude?

          Q.    Yes.

          [Assistant State’s Attorney] FLEMING: If
          anything, Your Honor, if he wanted anything.

          THE COURT: Yeah, if he did.

          A.    Well the obvious answer is he wanted an attorney.

          MR. SCHROPP: That’s the obvious answer.    Thank
          you sir.

     QUESTIONS BY MS. FLEMING:
          Officer Clawson that seems a bit inconsistent
          with what you -

          MR. SCHROPP: I’m sorry I’m not finished.

          MS. FLEMING: I apologize.

          MR. SCHROPP: That’s okay.

          THE COURT: That’s your answer now right sir.
          You said that’s the obvious answer is that he
          wanted an attorney?

          WITNESS: Yes sir within the context of his
          question yes, sir.

     When asked by Ms. Fleming shortly after this colloquy if he

was “a little confused now,” Clawson responded, “not as much

confused as slightly disappointed in myself for not doing things

differently.”



    D.   Interrogation and the First Three Written Statements

     With Clawson having insured that Soffar would be willing to

talk to the investigators without invoking his right to counsel,


                                39
the detectives resumed interrogation of Soffar.           Over a period of

three days following his arrest on the stolen motorcycle charge,

while he was in custody and without counsel present, Soffar would

sign three written statements, prepared by detectives, in which he

implicated     himself   and   Latt   Bloomfield   in   the   bowling   alley

robbery-murders.

               i.   August 5, 1980 - The First Statement

       After Clawson’s efforts to get Soffar to continue talking were

successful, Detective Schultz interrogated Soffar for an additional

two hours.27     At 3:30 p.m. on August 5, 1980, Soffar signed a

written statement prepared by Detective Schultz. The statement was

identified as State’s Exhibit 108, and while not introduced into

evidence by the State, it was used against Soffar during the guilt

phase of his capital murder trial.         In this first statement, Soffar

stated the following.      He and Latt Bloomfield went to the bowling

alley one night in the first part of July and he entered through a

side door and checked the cash drawer.          Latt asked him to return

the next night with his pistol, but he told Latt he wasn’t going to

do it.    He did, however, later agree to drive Latt to the bowling

alley and wait outside.        While he waited in the car outside the

front door, he saw Latt move some people around and he heard two


  27
      Soffar was also questioned for approximately 20 minutes by
Assistant District Attorney Terry Wilson, and only this brief
interview was tape recorded that day. Neither a cassette tape nor
a transcript of this brief interview with Wilson is contained in
the record before us.

                                      40
shots when Latt was out of his sight.          He then saw Latt make some

people get on their knees.        As he moved the car forward, he heard

another shot and then two more shots.        He stated that Latt told him

that someone pulled a gun on him.            They then went to Galveston

where Latt robbed a U-Totem convenience store and they bought some

drugs.

       After   giving   this    first    written   statement,   Soffar   was

transported to Houston police headquarters, where he spent an

additional 3 hours with Houston police officers before he was

transported to the jail at approximately 7:43 p.m.

               ii.   August 6, 1980 - The Second Statement

       Beginning shortly after 9:00 a.m. the morning of August 6,

1980, Detective Kenny Williamson mirandized and interrogated Soffar

for approximately 50 minutes in a tape-recorded conversation during

which Soffar relayed more details of the same basic scenario, i.e.,

that he drove to the bowling alley and that Latt did the robbery

and shootings alone.28         At approximately 10:00 a.m., Soffar was

taken to a line-up arranged for surviving witness Greg Garner’s

viewing. Garner failed to positively identify Soffar.29 Soffar was

  28
       While neither a cassette tape or a transcript of this
conversation is contained in our record, the record does reflect
that during Williamson’s interrogation, he drew a map for Soffar
including significant details, and that the map was then adopted by
Soffar.
  29
        Garner was also unable to positively identify Latt
Bloomfield, who had been arrested and brought to Houston police
headquarters and placed in a line-up. We pause here to note also
that a search warrant executed on Bloomfield’s residence and car

                                        41
then mirandized and interrogated again by Detective Williamson and

another detective, J. W. Ladd, for approximately 1 hour and 15

minutes before giving his second statement.30

       At 2:44 p.m. on August 6, 1980, Soffar signed the second

written statement prepared by Detective Ladd.    This statement was

identified as State’s Exhibit 109.     As with State’s Exhibit 108,

the second statement was not introduced into evidence by the State,

but was used against Soffar during the guilt phase of his capital

murder trial.   In his second statement, Soffar told the same basic

story as he had in his first statement, adding the following

details.   The night before the robbery-murders, it was Soffar who

kicked in the glass side door of the bowling alley to commit the

burglary.31   The next day, Latt picked him up at 1:00 p.m. and they

hung out together for the afternoon.   That evening they drove back

to the bowling alley at 9:00 p.m., but since there were a lot of

people there, they just parked the car and drank beer until most

everyone had left.   Again, Soffar stated that he pulled the car up



yielded no evidence linking him to the bowling alley robbery-
murders.    Similarly, a search warrant executed on Soffar’s
residence failed to produce any evidence of Soffar’s involvement.
  30
      This conversation, like virtually all others with Soffar was
neither tape recorded nor transcribed. Instead, the substance of
these interrogation sessions was summarized by detectives and
presented to Soffar in the form of written statements for his
signature.
  31
     The police obviously knew this was not true because they had
previously arrested the four youthful perpetrators of the burglary
which Soffar now claimed that he and Latt Bloomfield committed.

                                 42
in front of the doors while Latt went inside of an unlocked front

door.    Latt was approached by two people and then another, and he

made these three lie down on the floor right in front of the door.

Latt motioned someone else to come over and then Soffar heard the

first shot.    He could see the feet of the people on the floor.   He

then heard another and then several other shots.   Latt came running

out of the bowling alley with the gun in one hand and the lady’s

stocking he had put over his face when he went in the other hand.

Latt told him that someone pulled a gun on him so he “did what he

had to do.”     Soffar added that they went to buy drugs that night

from an individual named “Pops,” and that several weeks after the

robbery-murders Soffar told Pops about the “deal at the bowling

alley.”    He asked Pops “if he heard about it and that Latt and I

had done it.”

       At some point after signing his second statement at 2:44 p.m.,

Soffar was visited by, and he spoke privately with: his mother,

Zelda Soffar; his uncle, Carl Lander; and his aunt, Celia Nathan.32

Ms. Nathan informed Detective Ladd that the family was in agreement

that Max should cooperate with the police.     At approximately 4:00

p.m., Detectives Williamson and Ladd checked Soffar out of the jail

and took him in a patrol car to the crime scene.    They pulled into

the parking lot, but did not go inside of the bowling alley.       At


  32
      Celia Nathan was also an attorney who had represented the
Soffars when they had Max Soffar committed to a Texas state mental
hospital in Max’s pre-teen years.

                                  43
approximately 5:30 p.m., the detectives drove Soffar to an area

south of Houston where he took them to the individual named “Pops,”

from whom he and Latt had allegedly purchased drugs the night of

the robbery-murders.      Pops was identified as an individual by the

name    of   Lawrence   Bryant.   At    approximately   7:30   p.m.,   the

detectives then took Soffar to Galveston where Soffar pointed out

a convenience store Latt had allegedly robbed.      Soffar was checked

back into the jail at 10:55 p.m.33

       During the time Soffar was riding around with Detectives

Williamson and Ladd, the police released Latt Bloomfield from

custody, citing a lack of any corroborating evidence to justify

charging him in the robbery-murders.

              iii.   August 7, 1980 - The Third Statement

       Beginning at approximately 8:42 a.m. the morning of August 7,

1980, Detectives Tom Ladd34 and Ted Thomas interrogated Soffar for

approximately two and one-half hours.         Soffar was also briefly

interrogated that morning by Detective Williamson. That afternoon,

a felony capital murder complaint was filed against Soffar alleging

that he intentionally caused the death of Arden Alane Felsher while


  33
       In a letter written to one of Soffar’s appointed trial
counsel, Joe Cannon, which is discussed infra at Part I.F.iii.,
Soffar alleged that during this drive around town, the detectives
became forceful with him and told him that Garner had picked him
out of the line-up, so he “might as well say [he] did it and get a
life sentence.”
  34
        Detective Tom Ladd is the brother of Detective J. W. “Jim”
Ladd.

                                   44
in the course of committing or attempting to commit the armed

robbery of Stephen Allen Sims.

       Upset because he had learned that Latt Bloomfield had been

released and because he thought that he was going to be charged

with all three murders alone, Soffar contacted a family member and

asked them to have detectives come and see him at the jail.                  At

approximately   7:30    p.m.   that        evening,    Detectives   Ladd    and

Williamson came to see Soffar again.            Soffar inquired as to why

Bloomfield had been released and the detectives responded that they

did not yet have enough evidence on Bloomfield to either hold or

charge him.     Detective Ladd then began actively interrogating

Soffar for another 30 minutes before beginning to take and prepare

Soffar’s third statement.

       At 9:25 p.m. on August 6, 1980, Soffar signed the third

written   statement    prepared   by       Detective   J.   W.   Ladd.     This

statement, identified as State’s Exhibit 110, was introduced into

evidence by the State, and used against Soffar during the guilt

phase of his capital murder trial.            The entire text of Soffar’s

third statement reads as follows:35

                My name is Max Soffar. I have been in jail
           since Tuesday morning for this bowling alley deal.
           I gave two previous statements, one to detective
           Schultz and one to detective Ladd. I didn’t tell
           the whole truth in those statements and want to now
           so that I don’t take this whole thing by myself.


  35
     This statement is reproduced exactly as prepared.        All
scrivener’s errors and omissions are contained in the original.

                                      45
      One thing that I didn’t tell the truth on was
that Lat Bloomfield and I did this thing when we
first got to the bowling alley, not like I said
about being there in the parking lot for awhile.
Lat drove in and we were in his brown thunderbird.
Lat pulled right to the front door so that the
passenger side was next to the bowling alley. I
think that there was a couple of cars in the
parking lot when Lat pulled to the door.        Lat
pulled a stocking over his hair so that his hair
would be pulled back. I pulled up my t-shirt over
my nose and mouth. Lat had his 357 revolver which
I think is an R-G model.     This gun had about a
three inch barrel. He had the gun under his shirt
when we walked in a guy asked what we were doing.
Lat pulled the revolver and stuck it in this guys
face and said, “This is a robbery.”      Lat pulled
this guy by the hair and made him get down on his
knees and xx walked up. This was two dudes and a
girl.    Lat told them to get on the floor and if
they didn’t do what he told them that he would
shoot this first guy who was already on the floor.
They got down on their knees away from the counter
and Lat made them come back closer to the control
counter and they did. They were laying from the
door so that there was a dude and then a girl and
then another dude and then the last dude.       The
second dude was trying to look up and Lat told him
not to be looking and to turn around and lay facing
the way all the others were. He then turned around
so that they were all facing back towards the snack
bar. The second dude kept looking around so Lat
fired a warning shot into the floor.       The girl
screamed and then Lat told her to shut up and she
kept screaming. Lat kicked the girl in the back
and then the second dude who was the one who kept
looking up started to raise up. He was about half
way up when Lat shot him in the back of the head.
Then Lat just turned around and shot the third
dude.     This third dude was the first one Lat
grabbed and made get on the floor. He shot him the
same way as the first one that he shot. Lat threw
me the gun and told me to shoot the other two. I
hesitated and then he said, “Shoot them now.” I
aimed the gun and the other guy who was still left
who was closest to the door and fired one time. I
hit him in the back of the head behind the ear. I
walked around the other side of them and heasitated
[sic] and Lat said, “Shoot her.” She had her face

                     46
down and she just looked up at me and I aimed and
turned my head and shot her. I think I hit her in
the cheek. I had the gun and ran around and looked
in the cash register over by where you get the
shoes.   I got all the bills and a little of the
change and then went to the office but the door was
locked. I went over to the cash register by the
snack bar and took bills out of it too. I put the
money in my pockets. I went back by the office and
tried to force the door open but I couldn’t get it
opened. Lat was looking under the counter for a
money bag and I think he got 50 or 60 dollars. We
walked over by the office and I told him I thought
I saw some headlights. I went outside but I didn’t
see anyone so when I came back in Lat was rumageing
[sic] through their pockets and took the wallets
out of their pockets.     He took the money and I
think that he kept the wallets. We looked around
to make sure that nobody was looking and we didn’t
see anybody. I asked him if he wanted to check in
the back and he said no.     So, we looked in the
bathrooms making sure no body was in there. Then
we left. I still had the gun. Lat drove and we
had the windows down to his car. He made a right
on the highway and drove down for a little bit and
then turned around and came back past the bowling
alley. I asked him why he shot the dudes and he
said he shot the dude for raising up and playing
hero. He said he made me shoot the other two so
that I would be as guilty as him if we got caught.
I put the gun under the front seat after I reloaded
it and it only had one live bullet in it before
reloading. I don’t know where the gun is now. The
last time I saw the gun was I believe last Saturday
night and Lat had it at that time.      We went to
score some pills and got 24 pills over at the dope
house. These were preludins. After the gas and
pills I got 95 dollars out of the deal and I think
Lat got a lot more. We went to my house and did
some preludin and Lat said he was afraid someone
had seen his car so he went and took it home. He
walked back over to my house that night and we did
the rest of the pills. We stayed up all day and
went out to the park the next day. I was scared
and that is the reason that I did not tell the
whole truth before and I feel like shit and feel
bad about what happened and ought to take my
punishment for it. I think Lat and me both ought


                     47
            to pay for what we did.36

       In addition to his written statement, Soffar drew a diagram of

the positions of the victims at the time of the shootings.             In the

diagram, Soffar depicted the four victims lying parallel to one

another with their feet aligned along the edge of the control

booth.     This diagram was not introduced into evidence during

Soffar’s capital murder trial, but was admitted into evidence by

the state habeas court.          It is attached to this opinion as

Appendix “C”.37

   E.    Inconsistencies Between Garner’s and Soffar’s Accounts

       As a factual matter we pause here briefly to note that when

juxtaposed, Greg Garner’s and Max Soffar’s accounts of the robbery-

murders appear dramatically at odds with one another. The numerous

fundamental factual inconsistencies between these two versions of

events   are   both   obvious   and    striking.     The    most   noteworthy

discrepancies     between   Garner’s    interviews   with    detectives   and

Soffar’s third written statement are summarized in table format in

Appendix “A” to this opinion.               This appendix is followed by



  36
     We note, as did the Texas Court of Criminal Appeals, that
neither this third statement nor either of the two previous
statements, set out “the date, county, city, state, nation, street
address or name of the bowling alley, the name of any victim, or
any other fact which might expressly reflect that appellant’s
statement relates to the offense for which he was tried, convicted,
and given the death sentence.” Soffar v. State, 742 S.W.2d at 375.
  37
     The witness signatures at the bottom left side of the diagram
belong to Houston detectives R. D. Cain and Miland Kardatzke.

                                       48
Garner’s diagram of the victims’ positions at the time of the

shootings (Appendix “B”), which also differs dramatically from

Soffar’s diagram of the victims’ positions (Appendix “C”).

     We also note that the physical evidence in this case supports

Garner’s account of events more than Soffar’s third statement.

With respect to the forensic and ballistics evidence, as discussed

supra, the bullet holes found in the carpeting of the bowling alley

are consistent with the body configuration recalled by Garner, that

is, with him lying between Sims and Temple where he was shot.

There is no physical evidence to support Soffar’s account of Garner

having been shot lying between the front door and Felsher.       In

fact, the only unmatched bullet hole, which could represent the

final resting point of the bullet exiting just beneath Garner’s

left eye, is the one between Sims and Temple.   Also with respect to

body configuration, the photographs of the crime scene depict the

bodies aligned, not parallel to one another along the edge of the

counter as depicted in Soffar’s account, see Appendix “C”, but in

a semi-circular configuration nearly identical to that depicted by

Garner in his diagram, see Appendix “B”.   Indeed, the photographs

show a large vacant space between the bodies of Sims and Temple

where, according to Garner, he would have been lying when shot.

     With respect to Garner’s account of how the perpetrator gained

access to the bowling alley by feigning car trouble, a passerby to

the bowling alley, who was never called as a witness by the State,


                                49
told the police that at approximately 11:50 p.m., he passed the

bowling alley and slowed down because he was looking for a place to

purchase cigarettes, and that he saw a car parked directly in front

of the bowling alley with its hood up.            This individual saw just

one person walking from that car toward the front entrance of the

bowling alley.      Additionally, one of the police photographs of the

crime scene showed that there was a white plastic water jug like

the one described by Garner as belonging to the robber located on

the control booth counter.38



        F.    Appointment of Counsel and Pre-trial Developments

       On August 8, 1980, the day after Soffar gave his third written

statement, Soffar made his preliminary initial appearance on the

felony capital murder charge before the 232nd Judicial District

Court of Harris County, Texas.         During this appearance, the state

court appointed Frederick “Rick” Stover and Joseph “Joe” Cannon to

represent Soffar because of his indigence.             These attorneys, who

were present in the courtroom to accept their appointment, were

advised      that   their   client   had    already   signed   three   written

statements implicating himself in the charged offense. Immediately

after accepting their appointment, defense counsel instructed the


  38
      The police overlooked the water jug and did not dust it for
fingerprints. The next morning, the bowling alley cleaning crew
recalled seeing it, but removed it and washed it because they
thought it was used by investigators to clean up fingerprinting
dust.

                                       50
State’s attorney that their client was not to be interrogated

regarding pending charges or any other matters unless they were

notified and provided an opportunity to be present.

          i.   August 19, 1980 - The Fourth Written Statement

       Notwithstanding defense counsel’s instruction to the State’s

attorney not to interrogate Soffar without notification, on August

19, 1980, Harris County Sheriff’s detective Earl Bockel removed

Soffar from his cell in the Harris County jail and interrogated

him.    Bockel testified that he received information from Houston

homicide detective Jim Ladd on August 15, 1980 that “during a

homicide investigation,” Soffar had admitted to raping a girl in

the Friendswood area sometime around December of the previous year,

1979.39   Bockel checked into the unsolved rape files in Friendswood

and determined that a young woman by the name of Caroline Knight

had been raped on September 23, 1979 in Friendswood.40   Bockel then


  39
      We note that the information regarding this rape was obtained
by Detective Jim Ladd “when he took a confession statement from Max
Soffar.” Without question, had Max Soffar never been interrogated
by Detective Ladd regarding the bowling alley murders on August 6
and 7, Soffar’s contemporaneous admission to raping a girl in
Friendswood would never have occurred.         Likewise, Detective
Bockel’s subsequent investigation, which ultimately yielded a
confession to the rape, would never have occurred. Thus, but for
Ladd’s interrogation of Soffar on August 6-7, prior to his
appointment of counsel, Soffar’s participation in the rape would
not have been discovered.
  40
       In her statement following the rape, Caroline Knight
described in detail the events of that evening, most notably that
her assailant told her that he had killed three other women and
that she was going to be the fourth, and that as he raped her he
continued to stab a knife into the ground above her head.

                                   51
contacted Ms. Knight and informed her that they had caught someone

who confessed to the rape.      He went to her workplace and showed her

a photo spread containing Max Soffar’s and five other individuals’

pictures.      Ms. Knight stated that two of the photos, one being

Soffar, looked familiar, but that she was unable to make a positive

identification.

       On August 19, 1980, Detective Bockel visited Soffar at the

Houston jail and interrogated him regarding the rape. According to

Bockel,   he    read   Soffar   his   rights   and   Soffar    said   that    he

understood his rights and did not want his appointed lawyers

present.41     As a result of this interview, Soffar signed a fourth

written statement implicating himself in the rape of Caroline

Knight.

       On August 28, 1980, the State’s prosecutor, Andy Tobias,

requested    that   Detective   Bockel     arrange   for   a   line-up   to   be

scheduled on August 30, 1980. Defense counsel was notified and the

line-up was assembled that morning at 9:45 a.m.            Though Ms. Knight

again thought Soffar looked familiar, she was unable to make a

positive identification.        According to Bockel’s report following

the line-up, “[u]pon the request of Assistant District Attorney

Andy Tobias, this case is being referred directly to him without

charges.”      Accordingly, Bockel indicated that the rape case was


  41
       It appears from the record, that at the time of this
interview, some ten days following appointment of counsel, neither
Stover nor Cannon had yet been to visit Soffar in the jail.

                                      52
“cleared due to charges filed in other [capital murder] cases,” and

Soffar was never indicted for the rape of Caroline Knight.

       During the penalty phase of Soffar’s murder trial, having

twice been told that the police had caught someone who confessed to

raping her, Caroline Knight made an in-court identification of

Soffar as her assailant.     During her testimony she recounted how

Soffar stated that he had killed three other women before and that

she was scared when he said that.42

                    ii.   Additional Interrogation

       When one of Soffar’s defense counsel made his first trip to

the Harris County jail to interview Soffar on August 21, 1980, he

was informed that he could not see Soffar just then because Soffar

was “being interviewed by a Mr. Armando Simon, an employee of the

Harris County Sheriff’s Office.”       The very next day, the 232nd

District Court, upon motion, entered an injunction prohibiting the

Houston Police Department, the Harris County District Attorney’s



  42
      However, in a subsequent affidavit filed in the state habeas
proceedings, Ms. Knight stated:

       because I was not asked, however, I did not testify at
       the trial that, after the rape, my assailant told me that
       he had done a lot of bad things in his life but raping me
       was the worst thing he had ever done. He sounded very
       upset and sincere. I believed this statement at the time
       and thought he probably made his earlier statement about
       the three other women just to scare me.

   Ms. Knight further affirmed that she would have testified to that
fact if she had been contacted or asked by Soffar’s trial counsel.


                                  53
Office, and any other law enforcement agency from “questioning,

interviewing, interrogating or in any manner attempting to gain

information from the Defendant, MAX ALEXANDER SOFFAR, about any

cases, whether charges have been filed or not, without first

advising Mr. F.M. Stover or Mr. Joe Cannon . . . and giving them a

reasonable opportunity to be present during the entire questioning,

interviewing or interrogation . . . .”

                    iii.   Soffar’s Letter to Counsel

       At some point after first meeting Joe Cannon, Soffar wrote a

letter   to    Cannon   explaining   his   side   of   the   story.   In   a

handwritten letter, Soffar wrote43:

              This whole thing started when, this detective in
              Friendswood said he was going to lock me up cause I
              was a habitual criminal. His name is Mr. Palmary.
              He’s busted me a few times and he does not like me.
              He told me next time I bust you for something bad
              I’m going to put you away for the rest of your
              life. Well anyway, he busted me the last time for
              false imprisonment. Me and a girl had an argument
              and she wanted to leave and I wouldn’t let her. So
              someone called the police and he talked her or
              rather he therened her.    She had a 38 snub nose
              pistol in her pocket when we were arrested, so he
              told her if she didn’t file some charges on me for
              kidnapping or false imprisonment, that he would
              file on her for a concealed wepon. Then he comes
              in and says I got you now boy.      So when I got
              arrested on that stolen bike I look up and who
              drives up, Mr. Palmary, and he’s standing there
              with them lueague City police saying, I’ve got you
              now punk.   So we go to lueague City Jail and I
              started thinking well Ill fix you smart ass and I
              told them I wanted to talk to bruce Clawson about


  43
      This letter is reproduced exactly as penned by Soffar. All
scrivener’s errors and omissions are contained in the original.

                                     54
the bowling alley. I knew it would be hell on me
if I said anything but at that point I didn’t care.

I was already on a years probation out of galveston
co. and I’m caught on    stolen bike.   By the way
that bike had the licence plate on it from another
bike I had stolen. plus I had been on bond from an
auto theft charge from Brazoria County. plus I am
holding pot and some stolen jewels. So I told them
that so palmary couldn’t put his slimy hands on me.
I told my sister when I saw that drawing of the
killer, I told her it looked like latt. he stole
some silver from my house so I was going to tell
the police he did it and get the reward, and get
evan. She told me not to do it so I didn’t. Then
when I got pulled over and I see palmary standing
their I decided to say I knew who did it.      Next
thing I know them homicide detectives had me saying
I did it.    the truth is I did not kill anyone.
There is a lot more to this than I can write. I
will tell you the whole thing when I see you so you
can check out my side of this to be sure yourself.
Them police had me say what they wanted to hear.
Did you know I took a polygraph test?     I was on
acid when I took it.

The night before the robbery, their was a burgurly
at this bowling alley. I told the police the night
before the robbery, I broke into the bowling alley.
That was what I saw on the t.v. so I said in a
statement, me and lat bloomfeild did the burgurly.
When I told them I killed some girl, which was
another lie, they asked me if I really broke in the
night before.    I said no.    They asked me that
quiestion about 100 times. I put in a statement
that I did.    But after they kept asking me that
same question over and over I said no, just to see
what he would say. I did not put in a statement
that I didn’t brake in the bowling alley. I said I
did.   Then he told me I didn’t do the burgurly
cause they arrested some kids for it. If I really
did this why didn’t I say I didn’t brake in. Cause
that was what I saw on the news.     I thought the
brake in was done by the same person or persons
that did the robbery.

Me and 2 homicide police went out looking at
bowling alleys. They wanted me to point out the
bowling alley we robbed. They were drinking. We

                     55
            stopped 3 or 4 times for cokes for their mixed
            drinks! I asked them for some for my nerves and
            they said no. But they were drinking and that’s
            when they started getting forceful. I made 2 more
            statements later that day. I will take a polygraph
            test to prove I’m not lying about the drinking or
            the force they used. They also told me that greg
            gardner picked me out so I might as well say I did
            it and get a life seentence. They also asked me
            why lat shot the girl in the face before I made the
            last 2 statements. I said in one of the statements
            that I did it. In the 3rd statement after they gave
            me a few details, I said I shot her, to get them
            off my back. I went thru more quiestions than I
            thought I would.    After I went back to my cell
            after I gave the second statement I was so tired I
            just gave in to them.

            The officers that were drinking was detective ladd
            and detective Williamson.       They took me to
            galveston and to lamarge, to check out some
            robberys that I told them me and lat did. They all
            turned out to be lies.    I admit that I did rape
            that girl in Alvin I told them I did. I told the
            Galveston County Sheriff I stole 2 motorcycles and
            I did. But I told them I shot the girl in this
            case. It’s a lie. I knew I was in lots of trouble
            anyway, for all the other things I have done,
            that’s why Im in the trouble Im in now.

               iv.   Additional Pre-trial Investigation

     On August 21, 1980, after all of Soffar’s confessions had been

taken and the State had been enjoined from interacting with Soffar

any further, the State submitted Garner to questioning under

hypnosis.    Presumably, the hypnotic interview was conducted in an

effort to bolster the strength of the State’s case against Soffar.

However, in the end, Garner’s account of events under hypnosis only

served to confirm the version of events he had described in his

initial interviews with investigators, and that version of events



                                  56
differed dramatically from the version given by Soffar in his

written statements.   See Appendix “A”.      As a result, Garner’s

testimony at trial, if consistent with the statements made to

investigators on July 17-20, 1980, would have served only to

undermine the State’s case against Soffar.

     The State did not call Garner as a witness at Soffar’s trial.

Indeed, at trial, instead of calling Garner, the State called Dr.

Gildonburg, the neurosurgeon who operated on Garner, during its

case-in-chief.   Dr. Gildonburg testified that Garner could be

suffering from retrogressed amnesia and that Garner may have

created a false memory of events.    Dr. Gildonburg did not express

any medical opinion that Garner was in fact suffering from amnesia.

Additionally, we note that Soffar’s trial counsel was informed by

the State that Garner was a “vegetable” with no memory of the

offense, and incredibly, based upon this assertion and the fact

that Garner was not going to be called by the State as a witness,

Soffar’s trial counsel did not even attempt to interview Garner

themselves.   Rather amazingly, defense counsel instead chose to

bolster Dr. Gildonburg’s testimony by asking and receiving an

affirmative response to the question, “would it be a fair statement

. . . that a person that suffered the type of wounds that Greg

Garner suffered, no one, including Greg Garner, himself, would ever

know whether he was giving an accurate account of the events that




                                57
caused his injury?,” thus implying to the jury that, indeed, Garner

had no useful memory of the offense.44



                            G.    The Trial

       Beginning on March 16, 1981, Judge Van Stovall presided over

Soffar’s capital murder trial which, exclusive of nearly four weeks

of voir dire and jury selection, lasted two and a half weeks.

                           i.    Guilt Phase

       During the trial, and pursuant to Jackson v. Denno, 84 S. Ct.
1774, 1781 (1964), Judge Stovall conducted a two-day hearing out of

the jury’s presence on the admissibility of Soffar’s first three

written statements.    During the Jackson v. Denno hearing, Bruce

Clawson testified that Soffar neither asked for an attorney, nor

had any questions about his rights.       See Part I.C.iii.   At the

conclusion of the admissibility hearing, Judge Stovall entered an



  44
      We find counsel’s defense strategy in this regard to be
inexplicable.   Given the powerfully exculpatory nature of the
inconsistencies between Garner’s account of events and Soffar’s
confession, which inconsistencies would render Soffar’s confession
implausible, one would have expected defense counsel to do
everything in their power to get the substance of Garner’s police
interviews before the jury either by calling Garner as a witness or
by introducing the transcription of these interviews.       Defense
counsel should have at least interviewed Garner to determine if he
could and would testify at Soffar’s trial consistent with his
(Garner’s) prior statements. If Garner was not able or willing to
so testify, defense counsel should have offered the prior
statements, recorded and transcribed by the police, as record
evidence of his testimony. Simply put, we are baffled by defense
counsel’s strategy, or complete lack thereof, regarding Garner’s
statements to the investigators.

                                   58
oral ruling that the three statements were freely and voluntarily

made after appropriate Miranda warnings.         A written order to the

same effect was entered on May 22, 1981.             In his rulings, Judge

Stovall held that each of Soffar’s first three written statements

was signed after Soffar “knowingly, intelligently and voluntarily

waived the Statutory and Constitutional rights.”

     Clawson and the other witnesses who testified at the Jackson

v. Denno hearing, also repeated the essence of their testimony

before the jury.        The State offered the testimony of Lawrence

“Pops”   Bryant   and   his    girlfriend,   Mabel   Cass   to   corroborate

Soffar’s confession.          Bryant ultimately testified that several

weeks after the bowling alley robbery-murders, Soffar asked him if

he had heard about the bowling alley murders and then stated to him

“if I told you who did it you wouldn’t believe me.”              During this

conversation, Soffar told Bryant that three people got shot.             And

Bryant testified that Soffar indicated to him that he and Latt were

involved in the bowling alley deal. Mabel Cass did not participate

in, but witnessed the conversation between Bryant and Soffar, and

confirmed in substance that Soffar talked to Bryant about the

bowling alley robbery-murders.

     Defense counsel presented its case based on an alibi theory.

Soffar’s mother, Zelda Soffar and other witnesses confirmed that

Soffar spent the entire weekend of July 12-13, 1980 helping a

family member move.      Martin and Donna Naylor testified that they


                                     59
dropped Soffar off at his mother’s house in Friendswood sometime

after 7:00 p.m. on the evening of July 13, 1980.   According to the

Naylor’s, all of the men who were moving the family belongings were

exhausted from working all day, for two days straight in the summer

heat.    Mrs. Soffar testified that Max was exhausted when he was

dropped off and that he watched a little bit of television and then

went straight to bed.   She testified that he was in the house when

she awoke the next morning, July 14, 1980.45

       On March 31, 1981, the jury returned a verdict of “guilty of

the offense of capital murder.”

                         ii.   Penalty Phase

       Beginning on April 1, 1981, Judge Stovall presided over the

penalty phase of Soffar’s trial, which itself lasted three days.

During the penalty phase, and again pursuant to Jackson v. Denno,

84 S. Ct. 1774 (1966), the trial court conducted a hearing out of

the jury’s presence on the admissibility of Soffar’s fourth written

statement, that is, his confession to the rape of Caroline Knight.

At the conclusion of the hearing, the trial court ruled that

Soffar’s fourth statement was freely and voluntarily made without



  45
       Mrs. Soffar, who had a substantial hearing problem also
testified that, though she did not hear Max or anyone else come or
go that evening, and though the family dog never barked as it
normally did when people came to the house, Max’s bedroom door had
its own exterior door.    Prosecutor Tobias suggested during her
cross-examination that it was possible that Soffar left, committed
the bowling alley robbery-murders, and then returned before she
awoke.

                                  60
compulsion or persuasion and that the requisite Miranda warnings

had been given.

     The State called numerous witnesses to attest to Soffar’s

criminal history and reputation for having a violent temper.            The

State also called Caroline Knight, the rape victim, to identify

Soffar as her assailant and to relate to the jury that Soffar had

told her during the rape that he had killed three other women and

that she was going to be the fourth.          Defense counsel did not

interview Ms. Knight prior to trial and cross-examined her only

with respect to her prior inability to identify Soffar in either a

photo spread or line-up.       Soffar’s defense counsel presented no

testimony or evidence of any kind whatsoever during the penalty

phase.

     The jury was instructed as it began deliberations in the

penalty   phase   that   it   could   “consider   the   evidence   of   the

extraneous sexual assault of Carolyn [sic] Knight for the limited

purpose of aiding the jury in answering any questions that might be

presented in the punishment charge . . . .”             The three special

issues submitted to the jury pursuant to the applicable version of

Article 37.071(b) of the Texas Criminal Code were as follows:

     A.    Do you find from the evidence beyond a reasonable doubt
           that the conduct of the Defendant that caused the death
           of the deceased was committed deliberately and with the
           reasonable expectation that the death of the deceased or
           another would result?

     B.    Do you find from the evidence beyond a reasonable doubt
           that there is a probability the Defendant would commit

                                      61
            criminal acts of violence that      would     constitute   a
            continuing threat to society?

       C.   Do you find from the evidence beyond a reasonable doubt
            whether the conduct of the Defendant in killing the
            deceased was unreasonable in response to the provocation,
            if any, by the deceased?

       On April 3, 1981, the jury returned its verdict answering each

of the three special issues in the affirmative.        Thus, the trial

court entered an order sentencing Soffar, in accordance with the

jury’s verdict and pursuant to Texas Code Criminal Procedure

article 37.071(e) (Vernon 1981), to death by lethal injection.



                   H.   Post-Conviction Proceedings

       Soffar’s conviction and sentence were automatically appealed

to the Texas Court of Criminal Appeals which, on September 23,

1987, affirmed Soffar’s conviction and sentence in a written

opinion.    See Soffar v. State, 742 S.W.2d 371 (Tex. Ct. Crim. App.

1987) (en banc).    Soffar’s conviction became “final” for purposes

of this appeal when the United States Supreme Court denied Soffar’s

petition for writ of certiorari on October 10, 1989.      See Soffar v.

State, 110 S. Ct. 257 (1989).

       On December 14, 1992, Soffar filed a state application for

writ of habeas corpus in the 232nd District Court of Harris County,

Texas, alleging twenty-four grounds for relief.       Judge A.D. Azios46


  46
       Judge Azios was not the same judge who tried the case
originally. Judge Van Stovall, who was a visiting judge, presided
over Soffar’s original trial.

                                  62
conducted a thirteen-day evidentiary hearing during the time period

between August 16, 1994 and September 8, 1994.       On November 10,

1995, Judge Azios entered written findings of fact and conclusions

of law recommending denial of Soffar’s application.      On April 8,

1996, the Texas Court of Criminal Appeals, in a two-paragraph,

unpublished     per   curiam   opinion,   followed   Judge   Azios’s

recommendation and denied Soffar’s application for habeas corpus

relief.

       On April 22, 1996, Soffar filed his first federal petition for

writ of habeas corpus in the United States District Court for the

Southern District of Texas alleging twenty-four claims for relief.

Soffar filed a motion for partial summary judgment in the district

court, and the Director filed a motion for summary judgment on all

of Soffar’s claims.    The Director did not contest that Soffar had

sufficiently exhausted his available state remedies, except with

respect to claim 24, as to which the Director waived exhaustion,

and with respect to a portion of Soffar’s Brady47 claims, which were

premised upon the State’s alleged suppression of a ballistics

report and the pretrial statements of Greg Garner.      The district

court assumed that Soffar had properly exhausted his state court

remedies with respect to the Brady claims, and denied Soffar’s

Brady claims on the merits.     The district court refused to grant




  47
       Brady v. Maryland, 83 S. Ct. 1194 (1963).

                                  63
Soffar’s motion for discovery and an evidentiary hearing,48 and

entered a written order granting the Director’s motion for summary

judgment on all claims.   Soffar timely filed his notice of appeal,

and his motion for issuance of a certificate of probable cause to

appeal was denied by the district court.     Soffar has now timely

moved this Court for issuance of such a certificate.



                          II.   DISCUSSION

       While in both his state and his federal habeas petitions,

Soffar asserted twenty-four claims for relief, in his pending

motion for issuance of a certificate of probable cause, Soffar

argues only the following five issues:

           A.   Was the extraneous offense evidence used against
                Soffar in the penalty phase (i.e., his fourth
                written statement-the rape confession) tainted by
                the State’s violation of Soffar’s Sixth Amendment
                rights, by its violation of his rights to due
                process, by suppression of material exculpatory
                evidence, by the ineffective assistance of his
                counsel, or by the cumulative effects of the
                foregoing violations?

           B.   Were the three written statements used against
                Soffar in the guilt phase obtained by a violation
                of Soffar’s right to counsel and right to remain
                silent, and were they, under the totality of the
                circumstances, not the product of a voluntary
                waiver of Fifth Amendment rights?

           C.   Should the guilty verdict be set aside because,
                contrary to the requirements of due process, the
                State presented false and misleading evidence at

  48
      The district court specifically found “that the Record was
sufficient for determination of the pending motions,” and denied
Soffar’s motions to augment the record.

                                 64
                 trial and withheld material exculpatory evidence
                 from Soffar?

            D.   Should the guilty verdict and death sentence be set
                 aside because Soffar’s defense counsel provided
                 ineffective assistance of counsel during both the
                 guilt and penalty phases?

            E.   Would the execution of a death sentence, after the
                 lengthy period of delay incurred, constitute cruel
                 and unusual punishment, contrary to the Eighth and
                 Fourteenth Amendments?

       For the reasons set forth below, we construe Soffar’s motion

for a certificate of probable cause to be a motion for certificate

of appealability and grant the same for limited portions of the

first, second, and fourth issues identified above.



                    A.   Guiding Standards of Review

       We begin our discussion of the law in this very troublesome

case with a clear statement of certain landmarks which must guide

our review and analysis of the record and our decision as to relief

in this case.     Initially, we note that this is Soffar’s first

federal habeas corpus petition.49       As such, Soffar is entitled to

a careful and thorough review of all of his claims without concern

or limitation that there is any abuse of the writ of habeas corpus

under prior law or any concerns as to successive writs under

current statutes.



  49
     We note also that there is nothing in the record before us to
indicate that, in the eleven years since Soffar’s conviction became
final, an execution date has ever been set for Soffar.

                                   65
                         i.    Applicability of AEDPA

     We also note that this, Soffar’s first federal habeas corpus

petition, was filed pursuant to 28 U.S.C. § 2254 on April 22, 1996,

two days prior to the effective date of the Antiterrorism and

Effective Death Penalty Act of 1996 (“AEDPA”), Pub. L. 104-132, 110

Stat.   1269   (1996).         AEDPA   made   significant    substantive   and

procedural     changes    in    the    federal   statutory    framework    for

evaluating the habeas corpus claims of state prisoners. Given that

Soffar’s petition was filed before AEDPA’s effective date, we are

bound by the Supreme Court’s decision in Lindh v. Murphy, 117 S.

Ct. 2059 (1997) to apply the substantive provisions of § 2254 as

they existed prior to the changes made by AEDPA.

     Additionally, as Soffar’s state capital murder conviction

became final in October 1989, when the United States Supreme Court

denied his petition for writ of certiorari on direct appeal, see

Soffar v. State, 110 S. Ct. 257 (1989), we will survey and take a

snapshot of the landscape of federal constitutional law as it

existed in October 1989 to determine which of those constitutional

rights claimed by Soffar were available at that time and may be

considered in this appeal.

                  ii.     Certificate of Appealability

     Soffar filed his notice of appeal from the decision of the

district court in this case on April 24, 1998, and he filed his

motion requesting issuance of a certificate of probable cause to


                                        66
appeal with this Court on September 3, 1998.     Unlike the initial

filing of his § 2254 habeas petition, both of these events occurred

after the effective date of AEDPA, April 24, 1996.

     During the pendency of this appeal, the United States Supreme

Court entered its decision in Slack v. McDaniel, 120 S. Ct. 1595

(2000), which held that the amended procedural provisions of AEDPA

dealing with appeals from the federal district court to the federal

circuit courts, by individuals in custody pursuant to a state

conviction, are applicable to all such appeals which were filed

after the effective date of AEDPA.    At the time the final judgment

in this case was entered by the federal district court, the parties

assumed that the appellate procedural provisions of the pre-AEDPA

version of 28 U.S.C. § 2253 were applicable to the present appeal,

and accordingly, Soffar moved the district court for issuance of a

certificate of probable cause to appeal, which was denied by the

district court.   Soffar then petitioned this Court for issuance of

such a certificate.

     In order to avoid unnecessary remand of this case to the

district court on this procedural issue, we construe Soffar’s

motion for issuance of a certificate of probable cause (“CPC”)

pursuant to the pre-AEDPA version of § 2253, as a motion for

issuance of a certificate of appealability (“COA”) pursuant to the

new statutory provisions of § 2253, and we treat the district

court’s denial of a CPC as a denial of any COA.     We note that we


                                 67
have repeatedly held that the same substantive standard which

governed issuance of a CPC, apply to the issuance of a COA.    See,

e.g., Lucas v. Johnson, 132 F.3d 1069, 1072 (5th Cir.), cert.

dismissed, 119 S. Ct. 4 (1998).

               iii.   Soffar’s Entitlement to a COA

     Under the provisions of AEDPA, before an appeal from the

dismissal or denial of a § 2254 habeas petition can proceed, the

petitioner must first obtain a COA, which will issue “only if the

applicant has made a substantial showing of the denial of a

constitutional right.”   28 U.S.C. § 2253(c)(2).   We have held that

a petitioner makes a “substantial showing” if he can demonstrate

that “‘reasonable jurists could debate whether (or, for that

matter, agree that) the petition should have been resolved in a

different manner or that the issues presented were adequate to

deserve encouragement to proceed further.'" Barrientes v. Johnson,

221 F.3d 741, 772 (5th Cir. 2000) (quoting Slack v. McDaniel, 120
S. Ct. at 1603-04).   As the Supreme Court recently noted, when the

district court has rejected the petitioner’s constitutional claims

on the merits, the showing required for the issuance of a COA under

§ 2253(c) is “straightforward: The petitioner must demonstrate that

reasonable jurists would find the district court’s assessment of

the constitutional claims debatable or wrong.”     Slack, 120 S. Ct.

at 1604.




                                  68
     We are mindful that our determination of whether a COA should

issue   must   not   ignore   the   deferential   scheme   set   forth   in

§ 2254(d).     See Barrientes, 221 F.3d at 772 (citing Hill v.

Johnson, 210 F.3d 481, 484-85 (5th Cir. 2000)). Under the pre-AEDPA

provisions of § 2254(d), which govern our substantive review of the

merits of Soffar’s petition, when considering a petition for writ

of habeas corpus, we presume the factual determinations of the

state court made after a hearing to be correct unless one or more

of the following exceptions to such a presumption of correctness

applies:

           (1) that the merits of the factual dispute were
           not resolved in the State court hearing;

           (2) that the fact finding procedure employed by
           the State court was not adequate to afford a full
           and fair hearing;

           (3) that the material facts were not adequately
           developed at the State court hearing;

           (4) that the State court lacked jurisdiction of
           the subject matter or over the person of the
           applicant in the State court proceeding;

           (5) that the applicant was an indigent and the
           State court, in deprivation his constitutional
           right, failed to appoint counsel to represent him
           in the State court proceeding;

           (6) that the applicant did not receive a full,
           fair, and adequate hearing in the State court
           proceeding;

           (7) that the applicant was otherwise denied due
           process of law in the State court proceeding;

           (8) or unless that part of the record of the State
           court proceeding in which the determination of such

                                     69
          factual   issue   was   made,   pertinent    to   a
          determination of the sufficiency of the evidence to
          support such a factual determination, is produced
          as provided for hereinafter, and the Federal court
          on consideration of such part of the record as a
          whole concludes that such factual determination is
          not fairly supported by the record[.]

28 U.S.C. § 2254(d) (1948).

     Notwithstanding   this   deferential   scheme   for   state   court

factual determinations, we review the federal district court’s

factual findings for clear error, and we review issues of law de

novo.   See Crane v. Johnson, 178 F.3d 309, 312 (5th Cir.), cert.

denied, 120 S. Ct. 369 (1999).    With the foregoing principles in

mind, our first task is to determine whether Soffar has made a

substantial showing of the denial of a constitutional right with

respect to any of his numerous issues.

                  a.   Fifth Amendment Challenge

     Soffar’s most compelling issue in this appeal is his second.

Soffar claims that the State violated his Fifth Amendment privilege

against compelled self-incrimination by interrogating him after he

had invoked his right to counsel, and further, that the State

obtained an invalid waiver of his rights by virtue of Detective

Clawson’s untrue and deceptive responses to Soffar’s questions

about obtaining counsel, which rendered his subsequent custodial

statements involuntary.

     While the factual findings in both the state and federal

district courts are entitled to a presumption of correctness, we


                                 70
note that the state habeas court purported to make a factual

“finding” that “Soffar did not, prior to or contemporaneous with

the giving of his statements, invoke his right to counsel.”                         The

determination      of   whether       a   suspect’s     statements     or    questions

constitute an “invocation of the right to counsel” is a legal

conclusion, see United States v. Cruz, 22 F.3d 96, 98 n.6 (5th Cir.

1994) (citing Smith v. Illinois, 105 S. Ct. 490, 492 (1984)).                        As

such, it is not entitled to the presumption of correctness afforded

factual findings under § 2254(d).

     The federal district court also noted the state habeas court’s

factual determination that “Bruce Clawson did not consider the

applicant’s questions regarding an attorney [to be] an invocation

of the applicant’s rights.”               The district court then stated that,

based upon the presumption of correctness to which the state

court’s factual finding was entitled, “Soffar’s contention must be

rejected   as     a    factual    matter.”           Yet,    the   district    court’s

conclusion   in       this   regard       overlooks    the    fact   that    Clawson’s

testimony as to a legal conclusion (i.e, that Soffar did not

“invoke    his    rights”)       is   merely     a    factual      matter,    and   the

determination of whether Soffar actually did invoke his right to

counsel was a legal determination, not a factual one.                        Thus, the

State habeas court’s factual determination of what Clawson thought

Soffar’s questions meant cannot be dispositive of the legal issue




                                            71
of whether Soffar, as a matter of law, invoked his right to

counsel.

     The only factual finding challenged by Soffar is the state

court’s failure to reference Clawson’s “obvious answer” remark in

which Clawson acknowledged that, with respect to Soffar’s questions

about getting an attorney, “the obvious answer was that he wanted

an attorney.”    The district court acknowledged this statement in

its order, but concluded that Clawson’s testimony as a whole

supported the state habeas court’s finding that Bruce Clawson did

not consider Soffar’s question to be an invocation of his right to

counsel.    We find that jurists of reason could most certainly

debate over the legal issue of whether or not, in light of

Clawson’s “obvious answer” remark, Soffar had made a sufficiently

clear invocation of his right to counsel under Edwards v. Arizona,

101 S. Ct. 1880 (1981), such that interrogation was required to

cease, irrespective of what Clawson “thought.”        Furthermore, the

district court’s conclusion that Clawson’s misleading and deceptive

responses   to   Soffar’s   inquiries   about   an   attorney   did   not

invalidate all of Soffar’s subsequent waivers of his right to

counsel, is likewise debatable.

     Without further elaboration, our review of the entire record

in this appeal, taken with due consideration of the deferential

scheme set forth in the pre-AEDPA version of § 2254(d), persuades

us that Soffar has “made a substantial showing of the denial of a


                                  72
constitutional right” as to his second issue, the Fifth Amendment

challenge, and we grant him a COA on that issue, as stated above.

                       b.   Remaining Issues

     Because, as is discussed infra, we determine that Soffar is

also entitled to full relief from his conviction and sentence based

on his Fifth Amendment challenge, and because Soffar’s remaining

issues do not seek relief beyond that which will be granted on

Fifth Amendment grounds, we need not address Soffar’s entitlement

to a COA on any other issue.    However, for the purpose of record

preservation, we also find that Soffar has made a substantial

showing of the denial of a constitutional right with respect to,

and we grant a COA on the following additional issues:

          (1) Was the extraneous offense evidence used
          against Soffar in the penalty phase, that is,
          Soffar’s August 19, 1980 written statement as to
          the rape of Caroline Knight, tainted by a violation
          of Soffar’s Sixth Amendment rights because the
          State interrogated Soffar after he had requested
          and been appointed counsel?

          (2) Was Soffar denied the effective assistance of
          counsel by virtue of his trial counsel’s failure to
          investigate,   develop,   and   present   available
          evidence during the guilt phase of Soffar’s trial;
          specifically, the failure to retain a ballistics
          expert or develop ballistics evidence, and the
          failure to investigate, develop, or present
          evidence with respect to the surviving witness,
          Greg Garner’s, statements to police?

     By virtue of the fact that our grant of relief with respect to

Soffar’s Fifth Amendment challenge would render discussion of the

merits of these additional issues unnecessary, we likewise need not


                                 73
belabor the justifications for granting a COA on those issues.

Suffice it to say, our review of the record of this case, and most

particularly the undisputed and peculiar facts of this case set

forth above, accompanied by our attendant concerns with this most

troublesome case, convince us that Soffar has made a substantial

showing of the denial of constitutional right for each of these

additional issues.     These issues could undoubtedly be resolved

differently by, and would be debatable among jurists of reason.

Furthermore, each deserves encouragement to proceed further. Thus,

a COA for each of these two issues is granted.     Soffar’s request

for issuance of a COA with respect to all of his remaining claims

is denied.



                  B.   Fifth Amendment Violation

     Soffar’s Fifth Amendment challenge was originally briefed in

both the state and federal habeas petitions as an ineffective

assistance of counsel claim based on trial counsel’s alleged

failure to investigate, develop, and present the facts requiring

suppression of Soffar’s statements to the police on August 5-7,

1980. In this appeal, Soffar asserts a substantive Fifth Amendment

challenge based upon the State’s violation of the privilege against

self-incrimination, which is in turn based on the State’s violation

of the right to counsel.   We need not address whether, by virtue of

failing to present this Fifth Amendment challenge as a stand alone



                                 74
claim, Soffar has failed to exhaust his state remedies and is thus

procedurally barred from presently pursuing this claim, as the

State has not seen fit to raise the issue of procedural bar and has

in fact, waived any such argument by conceding that Soffar has

fully exhausted his available state court remedies.50       See Goodwin

v. Johnson, 132 F.3d 162, 177      (5th Cir. 1997) (“[g]iven that the

state has not seen fit to argue in this court, the district court,

or even its own courts that [the petitioner’s] Fifth Amendment

claim is procedurally defaulted, we would advance no interest in

federalism    or    comity   by   raising   the   issue   ourselves.”).

Additionally, though presented as an ineffective assistance claim

in the habeas petitions, and not as a stand alone Fifth Amendment

challenge, Soffar’s Fifth Amendment challenge was fully presented

and addressed on the merits by the parties and by both the state

and federal habeas courts, and is thus, properly before us.         See

Nobles v. Johnson, 127 F.3d 409, 420 (5th Cir. 1997) (“a habeas

petitioner must have fairly presented the substance of his claim to

the state courts” in order to have exhausted state remedies).

                   i.   Fifth Amendment Rights Defined

       The Fifth Amendment to the Constitution guarantees that no

person “shall be compelled in any criminal case to be a witness



  50
      In its briefing to this Court, the State does not contest
that Soffar has sufficiently exhausted his available state remedies
except with respect to claim 24, for which the Respondent waived
exhaustion, and with respect to a portion of Soffar’s Brady claims.

                                    75
against himself.” U.S. CONST. amend. V. This guarantee is generally

known as the Fifth Amendment privilege against compelled self-

incrimination.    This privilege is protected against abrogation by

the States through the Fourteenth Amendment. See Goodwin, 132 F.3d

at 178 (citing Malloy v. Hogan, 84 S. Ct. 1489, 1492 (1964)).

       As a necessary and integral component of the privilege against

self-incrimination, the Supreme Court recognized in Miranda v.

Arizona,    86   S.     Ct.     1602       (1966),     that    during       custodial

interrogation,    “the       right    to   have   counsel     present   .    .   .   is

indispensable to the protection of the Fifth Amendment privilege.”

Id. at 1625.51        Thus, the Court announced that when a suspect

declares that he wants an attorney, “the interrogation must cease

until an attorney is present.”             Id. at 1628; see also Edwards v.

Arizona,   101   S.    Ct.    1880,    1884-85       (1981)   (once   the    accused

“expresse[s] his desire to deal with police only through counsel,

[he] is not subject to further interrogation by the authorities

until counsel has been made available”).                 In this appeal, Soffar

contends that he invoked his right to counsel when he asked Bruce




  51
     We note the recent decision of the United States Supreme Court
in Dickerson v. United States, 120 S. Ct. 2326 (2000), which
clearly reaffirms the constitutional basis underlying the Miranda
decision.

                                           76
Clawson about getting a lawyer, and that once he invoked his right

to counsel,52 the police were required to cease interrogating him

until counsel was present.

       A suspect may, of course, waive his right to have counsel

present during custodial interrogation, and once a valid waiver of

that right is given, the police are free to interrogate the suspect

until such time as he may subsequently assert his right to counsel.

See Edwards, 101 S. Ct. at 1884 (citing North Carolina v. Butler,

99 S. Ct. 1755, 1757-59 (1979)).          With respect to a waiver of the

right to have counsel present, the Supreme Court in Miranda made it

clear that any such waiver must be made knowingly and voluntarily,

i.e., after a suspect is given proper notification of the specific

rights   enumerated   in   Miranda        and    the   suspect    acknowledges

understanding such rights. To the end of ensuring that waivers are

fully voluntary   and   not   compelled         by   the   exertion   of   force,

pressure, or intimidation by custodial authorities, the Court

stated, “any evidence that the accused was threatened, tricked, or

cajoled into a waiver will, of course, show that the defendant did



  52
       The right to counsel is often referred to as the Fifth
Amendment right to counsel, though technically, such reference is
a misnomer by virtue of the fact that the right to counsel is
simply a judicially created rule established to safeguard the Fifth
Amendment privilege against compelled self incrimination.       See
Goodwin, 132 F.3d at 178 n.12. For purposes of our discussion, we
will refer to Soffar’s challenge to the State’s alleged violation
of his right to counsel, i.e., the judicially created rules which
safeguard his Fifth Amendment right against self-incrimination, as
simply his Fifth Amendment challenge.

                                     77
not voluntarily waive his privilege [against self-incrimination].”

Miranda, 86 S. Ct. at 1629.      Soffar contends that any waiver which

he may have given to Clawson by agreeing to speak with detectives

after Clawson gave misleading and deceptive responses to Soffar’s

inquires about a lawyer, was invalidated under Miranda because such

waiver was obtained by trickery, and thus, all subsequent waivers

which he gave based on the erroneous information regarding his

rights, were also invalid.

     Notwithstanding      the   foregoing    waiver     principles,    once   a

suspect does invoke his right to counsel, and the police do

initiate further custodial interrogation without counsel present,

the suspect’s subsequent statements, “made without having had

access to counsel, [do] not amount to a valid waiver and hence

[are] inadmissible.”      Edwards, 101 S. Ct. at 1886.           The Edwards

Court concluded that a valid waiver of the right to have counsel

present is not established simply by showing that the suspect

responded to further custodial interrogation, even if he had been

advised of his rights in so doing.           See Edwards, 101 S. Ct. at

1884-85; see also McNeil v. Wisconsin, 111 S. Ct. 2204, 2208 (1991)

(“the   suspect’s    [post-invocation]         statements     are     presumed

involuntary and therefore inadmissible as substantive evidence at

trial, even where the suspect executes [or gives] a waiver and his

statements   would   be    considered       voluntary    under   traditional

standards.”). Thus, irrespective of whether a subsequent waiver is


                                    78
knowing and voluntary, once a suspect invokes his right to have

counsel present, no valid waiver of that right can be obtained

until such time as counsel is present.   This principle extends for

as long as the suspect remains in custody without receiving counsel

and irrespective of whether the interrogating officer was aware of

the initial invocation of the right to counsel or whether the

subject of subsequent interrogation pertains to a different offense

than that for which the suspect was originally questioned.      See

Arizona v. Roberson, 108 S. Ct. 2093, 2098-2100 (1988) (once the

right to counsel is invoked, police officers may not reapproach him

regarding any offense unless counsel is present-“we attach no

significance to the fact that the officer who conducted the second

interrogation did not know that the [suspect] had made a request

for counsel.” Id. at 2101.).53

       Soffar also contends that once Clawson violated his right to

have counsel present, his subsequent custodial interrogation by

police could not constitute a valid waiver of his right to counsel.

Thus, Soffar contends that his three written statements of August

5-7 1980, must be “presumed involuntary” and as such, they were

  53
      We note that Roberson announced a new rule of constitutional
law when it was decided. Under Teague v. Lane, 109 S. Ct. 1061
(1989), the new rule announced in Roberson cannot be asserted by a
habeas petitioner whose conviction became final before 1988. See
Goodwin, 132 F.3d at 179 n.13. As Soffar’s conviction became final
in October 1989, when the Supreme Court denied certiorari from the
Texas Court of Criminal Appeals’ affirmance of his conviction and
sentence on direct appeal, see Casapri v. Bohlen 114 S. Ct. 948,
953 (1994), Roberson is applicable to Soffar’s habeas claims.

                                 79
inadmissible as substantive evidence at his trial.

                           ii.     Disposition Below

       As a necessary component of the ineffective assistance of

counsel claim asserted by Soffar for his trial counsel’s alleged

failure to investigate, develop, and present the facts which would

have   resulted    in    suppression      of    Soffar’s   August    5-7    written

statements, the district court considered and decided whether

Soffar   had   invoked     his    right    to   counsel    and    whether    Soffar

effectively waived his Miranda rights.

       The district court acknowledged and relied upon the state

habeas   court’s    unchallenged       factual     findings      regarding    Bruce

Clawson’s      affidavit         and   evidentiary         hearing       testimony.

Specifically,      the    district     court     recounted       Bruce   Clawson’s

affidavit testimony, extracted supra, regarding Soffar’s first

mention of the need for an attorney.                 The district court also

considered as fact, though the state habeas court made no reference

to it, Clawson’s state habeas evidentiary hearing testimony that,

with respect to Soffar’s various questions about a lawyer, Clawson

acknowledged that “the obvious answer” was that Soffar “wanted an

attorney.”

       After reciting the general principles of the right to counsel,

the district court concluded that, irrespective of the foregoing

testimony from Clawson, in his prior habeas testimony, Clawson had

testified that he did not himself consider Soffar’s questions to be


                                          80
an invocation of his right to counsel.       The district court avoided

Clawson’s “obvious answer” remark by relying on the fact that in

his state habeas hearing testimony, Clawson ultimately responded

negatively to the question, “[a]t the time he made those questions

or asked you those questions did you consider them an invocation of

rights to an attorney?” The district court concluded that Soffar’s

contention must “be rejected as a factual matter,” based on the

state habeas court’s factual finding that Clawson did not himself

consider Soffar’s questions to be an invocation.54

       In making its decision, the district court relied primarily on

the rule announced by the Supreme Court in Davis v. United States,

114 S. Ct. 2350 (1994), that police need not stop custodial

interrogation if a suspect makes an ambiguous request for counsel,

and need do so only when a “clear” request for counsel is received.

Applying Davis, the district court concluded that Soffar had not

sufficiently clearly invoked his right to counsel, and thus, law

enforcement   investigators   were    free   to   continue   interrogation

without counsel present.


  54
      Both the state and federal habeas courts also relied upon
Clawson’s technical responses to the question did Soffar “ask” for
an attorney, and upon Clawson’s testimony that Soffar did not have
any questions about his rights.     The courts did note, but paid
little regard to the fact that Clawson stated that he had a mutual
pre-trial understanding with the prosecutor that, at trial, he
would narrowly interpret the question regarding whether Soffar had
any questions about his rights to be in relation to the time period
immediately following the reading of the Miranda warnings and not
in relation to Soffar’s subsequent questions about getting an
attorney.

                                     81
     Finally, the district court concluded that despite Soffar’s

claim   that    his    waiver      of   rights     was   invalidated    by   police

misconduct, i.e., Clawson’s false and misleading responses to his

questions      about   a     lawyer,     Soffar’s    waiver   was     knowing   and

voluntary.      The district court concluded that Clawson “did not

contradict”      the       Miranda      warnings    by    providing     inaccurate

information regarding Soffar’s rights, and that the record did not

support a finding that Soffar did not understand his rights.

                            iii.     Standard of Review

     We review the district court’s grant of summary judgment de

novo.   See Williams v. Scott, 35 F.3d 159, 161 (5th Cir. 1994).

When reviewing summary judgment on a petition for habeas corpus,

consistent with the provisions of 28 U.S.C. § 2254(d), we “presume

all state court findings of fact to be correct in the absence of

clear and convincing evidence.”             Id.

     The facts related to Soffar’s Fifth Amendment challenge are

undisputed and the state habeas court’s factual findings are

unchallenged in this appeal.               Though Soffar does challenge the

state habeas court’s failure to address Clawson’s “obvious answer”

remark, we note that the district court credited this testimony in

its order, and thus it was properly made part of the factual

findings which govern resolution of this issue. We will accept and




                                           82
apply the undisputed facts of this case as found by the state and

federal habeas courts and as outlined, supra.55

       With    respect     to      a     suspect’s     alleged     invocation    of

constitutional rights, what the suspect actually said or asked is

a question of fact, to which the § 2254 presumption of correctness

applies.      See United States v. De La Jara, 973 F.2d 746, 750 (9th

Cir. 1992).      However, the ultimate determination of whether the

suspect’s statements were sufficient to invoke such constitutional

rights is a legal determination, which we review de novo.                  See id.

Thus, whether Soffar’s questions regarding counsel were sufficient

to invoke his right to counsel, is a legal determination for which

we apply de novo review.

                  iv.    Legal Landscape Governing Review

       In considering Soffar’s Fifth Amendment challenge on de novo

review we must first identify the legal principles which govern

disposition of his claims.              Soffar’s conviction became final in

October 1989.     Under Teague v. Lane, 109 S. Ct. 1060 (1989), we may

not apply new rules of constitutional law relating to the merits of

Soffar’s claims that were announced after October 1989.                   Thus, we

must survey the legal landscape as it existed in October 1989 to

determine those constitutional rules which govern our disposition.

See    Jackson   v.     Johnson,       217 F.3d 360,   363   (5th   Cir.   2000)


  55
      We note, however, that those “findings” of the state habeas
court which are in truth legal conclusions, will not be afforded
deference under §2254(d).

                                             83
(citations omitted).        Our survey of the legal landscape as it

existed in October 1989 reveals the following principles of law

with respect to the Fifth Amendment challenge raised by Soffar.

            a. Clear Invocations of the Right to Counsel

      At the time Soffar’s conviction became final, it was well

settled in the law that if a suspect makes a clear and unambiguous

statement invoking his right to have counsel present, all police

custodial interrogation must cease until counsel is made available,

and any subsequent statements taken without the benefit of counsel

present are inadmissible.      See Miranda, 86 S. Ct. at 1628; see also

Edwards, 101 S. Ct. at 1885; United States v. Cherry, 733 F.2d
1124, 1130 (5th Cir. 1984).

                   b.    Ambiguous Requests for Counsel

      Surveying the legal landscape as it existed in October 1989,

we   find   that   the    Supreme    Court    had   not   spoken    as   to   the

constitutional     rule   which     would    be   required   with   respect   to

equivocal or ambiguous requests for counsel that a suspect makes

during custodial interrogation.              In two cases, Connecticut v.

Barrett, 107 S. Ct. 828 (1987), and Smith v. Illinois, 105 S. Ct.
490 (1984), the Supreme Court recognized that an accused’s asserted

request for counsel may occasionally be ambiguous or equivocal and

noted that the Circuit Courts of Appeal were in conflict about how

to handle such a request, but the Court declined to resolve the

conflict in each of the cases before it.            See Smith, 105 S. Ct. at


                                       84
493 n.3; Barrett, 107 S. Ct. 832 n.3.       Accordingly, this Circuit’s

decisions in United States v. Cherry, 733 F.2d 1124 (5th Cir.

1984), Thompson v. Wainwright, 601 F.2d 768 (5th Cir. 1979), and

Nash v. Estelle, 597 F.2d 513 (5th Cir. 1979) (en banc), were

controlling and established the law of this Circuit with respect to

what procedures must be followed if a suspect makes an ambiguous or

equivocal request for counsel.        In Nash we held that pursuant to

the principles   of   Miranda   and   the   Fifth    Amendment,   the   only

permissible questions once an equivocal request for counsel is

asserted, are clarifying questions to determine whether the suspect

is indeed invoking his right to counsel.            See Nash, 597 F.2d at

517.   In Thompson v. Wainwright, we further affirmed our rule and

summarized the law of this Circuit as follows:

           Whenever even an equivocal request for an attorney
           is   made    by   a   suspect    during   custodial
           interrogation, the scope of that interrogation is
           immediately narrowed to one subject and one only.
           Further questioning thereafter must be limited to
           clarifying that request until it is clarified.
           When and if it is clarified as a present desire for
           the assistance of legal counsel, all interrogation
           must cease until that is provided just as in the
           case of the initial unambiguous request for an
           attorney.    And no statement taken after that
           request is made and before it is clarified as an
           effective waiver of the present assistance of
           counsel can clear the Miranda bar.

Thompson, 601 F.2d at 771-72.     Similarly, in the factually similar

case of Cherry, in which we grappled with many of the same concerns

we are faced with in this case, we recognized that Nash and


                                  85
Thompson established the procedure to be followed when a suspect

expresses an equivocal request for counsel, and that our decisions

in Nash and Thompson were not altered in any way by the decision of

the Supreme Court in Edwards because Edwards did not address what

would    be   required   of    interrogating   officers    faced    with   an

“ambiguous”    request   for    counsel.   Thus,   under    our    Circuit’s

precedent as it existed in October 1989, when a suspect uttered an

ambiguous or equivocal request for an attorney, all interrogation

was to be narrowed to the single issue of clarification until the

suspect gave either an unambiguous request for counsel, at which

time all questions must have stopped or until the suspect gave an

unambiguous, knowing, and voluntary waiver of his right to have

counsel present, at which point questioning could resume.

       In this appeal, the State contends that Soffar’s questioning

about getting an attorney was an ambiguous and equivocal request,

but under the later decision of the Supreme Court in Davis v.

United States, 114 S. Ct. 2350 (1994), which was relied upon by the

district court, the interrogating officers were not required to

cease questioning.       Davis was decided after Soffar’s conviction

became final and by the Supreme Court’s own account it fixed a new

rule when decided.56     We note that there is nothing in the Supreme

  56
     In Davis, the Supreme Court acknowledged that the rule it was
creating with respect to ambiguous and equivocal requests for
counsel was its first. Specifically, the Court stated:

       Although we have twice previously noted the varying

                                     86
Court’s decision in Davis which explicitly indicates that the Court

intended for the new rule stated therein to be made retroactively

applicable to habeas corpus proceedings involving cases in which

the conviction became final prior to the announcement of the rule

in Davis.     Yet by implication, the State argues that we are

permitted (and required) to “deny” habeas relief by retroactively

applying a new rule announced by the Supreme Court.

     The Third Circuit echoed the State’s position with respect to

the retroactive applicability of Davis in Flamer v. Delaware, 68
F.3d 710, 725 n.14 (3d Cir. 1995), in which the court held that

Davis may be applied retroactively despite Teague because Teague

only applies to new rules favoring petitioners.          See id.   The Third

Circuit’s decision was based on the reasoning set forth by the

Supreme Court in Lockhart v. Fretwell, 113 S. Ct. 838, 844 (1993),

in   which   the   Supreme   Court    explained   that     federal   habeas



     approaches the lower courts have adopted with respect to
     ambiguous or equivocal references to counsel during
     custodial interrogation, see Connecticut v. Barrett, 479
U.S. 523, 529-530, n.3, 107 S. Ct. 828, 832, n.3, 93
L. Ed. 2d 920 (1987); Smith v. Illinois, 469 U.S. 91, 96,
     n.3, 105 S. Ct. 490, 493, n.3, 83 L. Ed. 2d 488 (1984) (per
     curiam ), we have not addressed the issue on the merits.
     We granted certiorari, 510 U.S. 942, 114 S. Ct. 379, 126
L. Ed. 2d 329 (1993), to do so.

Davis, 114 S. Ct. at 2354; see also Smith, 105 S. Ct. at 493 n.3
(recognizing Fifth Circuit decision in Thompson v. Wainwright, 601
F.2d 768, 771-772 (5th Cir. 1979) as requiring narrowing of
continued questioning to the sole issue of clarifying whether
suspect is making an invocation of the right to counsel after an
ambiguous or equivocal request for counsel is made).

                                     87
petitioners do not have the “interest in the finality of the state

court judgment under which [they are] incarcerated” which the State

does.       Id.     The State’s unshared interest justifies the Teague

rule, which was established to avoid penalizing the State for

relying on the constitutional standards which were prevailing when

the    original      proceedings    occurred      but     which   were     altered      by

subsequent Supreme Court precedent.               See id.    The Court went on to

note that a petitioner does not ordinarily have any “claim of

reliance on past judicial precedent as a basis for his actions that

corresponds to the State’s interest.”               Id. The Court described the

fact that, as a result of this analysis, the State will benefit

from    a   Teague    decision     while    the   petitioner      will     not,    as    a

“perfectly logical limitation of Teague to the circumstances which

give rise to it.”        Id.    Like the Third Circuit, we recognize that

we cannot avoid the Supreme Court precedent dictating that Davis

may    be    made    applicable    to     Soffar’s      conviction,      despite     the

otherwise prohibitive features of Teague.

       The State argues that it is the application of the rule Soffar

seeks regarding ambiguous requests for counsel, i.e., the rule of

Cherry,      Thompson,    and     Nash,     which    is     barred    by    the    non-

retroactivity principles of Teague.                  We apply Teague in three

steps: first, we determine when the petitioner’s conviction and

sentence became final; second, we then survey the legal landscape

as it then existed to determine whether a state court considering

                                           88
the petitioner’s claim would have felt compelled by existing

precedent to conclude that the rule he seeks was required by the

Constitution; and third, if the rule he seeks is a new one, not

dictated by then-existing precedent, we look to see if either of

the two exceptions to non-retroactive applicability fit the case at

hand.   See Jackson v. Johnson, 217 F.3d 360, 363 (5th Cir. 2000).

Here, we know that Soffar’s conviction became final for purposes of

Teague on October 10, 1989, and our survey of the legal landscape

as of that time persuades us that the settled law in this Circuit

was that an ambiguous or equivocal request for counsel during

custodial interrogation required cessation of interrogation until

clarification of that request was achieved and a knowing and

voluntary waiver was given and that interrogating officers could

not use the opportunity to respond to ambiguous or equivocal

requests as a subterfuge for coercion, intimidation, or trickery.

And while we recognize that a Texas state court would not have been

legally bound to apply our Circuit precedent on this constitutional

issue, in the absence of Supreme Court or binding state court

authority to the contrary, and with the Supreme Court’s explicit

recognition of the rule of Thompson in Smith v. Illinois, 105 S.

Ct. 490, 493 n.3 (1984), we conclude that a Texas state court would

have felt   compelled   to   apply   the   rule   identified   in   Cherry,

Thompson, and Nash with respect to ambiguous requests for counsel.

Consequently, Soffar is not asserting a “new rule” and we need not


                                     89
assess the applicability of the exceptions to Teague in the third

step.

     But all of that having been said, while Teague does not bar

the application of the rule announced in Cherry, Thompson, and Nash

to Soffar’s benefit, as noted above, it likewise does not prevent

the applicability, to Soffar’s detriment, of the rule announced in

Davis, which abrogated the portions of Cherry, Thompson, and Nash

explicitly requiring all questioning to be narrowed to the sole

issue   of   clarification    of      an    ambiguous    request,     and    which

authorized     continued     questioning        without     a    clarification

requirement.   Notwithstanding the applicability of Davis, however,

we note that Davis specifically recognized that, while officers are

not required to ask clarifying questions when they are faced with

an ambiguous request for counsel, “it will often be good police

practice for the interviewing officers to clarify whether or not

[the suspect] actually wants an attorney.”              Davis, 114 S. Ct. at

2356.    Nothing    in   Davis     altered     our   holding     in   Nash   that

interrogating officers who do seek clarification of an ambiguous or

equivocal request for counsel are not permitted “to utilize the

guise   of   clarification       as    a    subterfuge     for    coercion     or

intimidation.”     Nash, 597 F.2d at 517.            Nor did Davis alter our

holding in Thompson that, when clarifying an ambiguous or equivocal

request for counsel, under no circumstances may an officer “mislead

[a suspect] into abandoning his equivocal request for counsel.”

                                       90
Thompson, 601 F.2d at 772.          Indeed, the interpretations of Miranda

and Edwards set forth in our decisions in Cherry, Thompson, and

Nash, insofar as they are consistent with Davis, Dickerson, and

other relevant Supreme Court cases, remain untouched and reaffirmed

as circuit precedents.

      Thus, the law applicable to Soffar’s conviction dictates that,

if interrogating officers are confronted with an ambiguous or

equivocal request for counsel, under Davis, they are not required

to cease interrogation.            However, if under Davis, the officers

exercise good police practice and seek clarification, under this

Circuit’s holdings in Nash and Thompson, the officers may not use

the clarifying inquiry or their responses to an ambiguous or

equivocal request for counsel to coerce, intimidate, or trick the

suspect into abandoning his ambiguous or equivocal request for

counsel.      Such coercion, intimidation, or trickery in order to get

a   suspect    to   abandon   an    unclear   request   for   counsel   is   not

permitted under Miranda or Davis, and is explicitly prohibited by

Nash and Thompson.



                      c. Waivers of Right to Counsel

      At the time Soffar’s conviction became final, the law with

respect to waivers of the right to counsel was well settled.                 As

noted above, once a valid waiver of the right to counsel is given,

the police are free to interrogate the suspect until such time as

                                        91
a suspect may subsequently assert his right to counsel.             See

Edwards, 101 S. Ct. at 1884 (citing North Carolina v. Butler, 99
S. Ct. 1755, 1757-59 (1979)).          There is a strong presumption

against waiver, and in order to establish that statements taken by

police during uncounseled custodial interrogation are admissible,

the burden rests with the State to establish “that the [suspect]

knowingly and intelligently waived his privileges against self-

incrimination and his right to retained or appointed counsel.”

Miranda, 86 S. Ct. at 1628.    Indeed, courts must “‘ indulge every

reasonable presumption against waiver of fundamental constitutional

rights.’”      Michigan   v.   Jackson,    106   S.   Ct.   1404,   1409

(1986)(quoting Johnson v. Zerbst, 58 S. Ct. 1019, 1023 (1938)).

     As the district court noted, the Supreme Court has explained

the procedure for evaluating the validity of waivers as follows:

            The inquiry has two distinct dimensions.     First,
            the relinquishment of the right must have been
            voluntary in the sense that it was the product of a
            free   and    deliberate   choice    rather   than,
            intimidation, coercion, or deception. Second, the
            waiver must have been made with a full awareness of
            both the nature of the right being abandoned and
            the consequences of the decision to abandon it.
            Only if the “totality of the circumstances
            surrounding the interrogation” reveals both an
            uncoerced choice and the requisite level of
            comprehension may a court properly conclude that
            the Miranda rights have been waived.

Moran v. Burbine, 106 S. Ct. 1135, 1141 (1985).        As part of this

inquiry, courts must consider the unique facts of a particular

case, “including the background, experience, and conduct of the


                                  92
accused.”     Oregon v. Bradshaw, 103 S. Ct. 2830, 2835 (1983)

(internal citations omitted).              Furthermore, the Supreme Court has

made it clear that “any evidence that the accused was threatened,

tricked, or cajoled into a waiver will, of course, show that the

defendant did not voluntarily waive his privilege [against self-

incrimination].”        Miranda, 86 S. Ct. at 1629.            And finally, under

this Circuit’s precedent at the time Soffar's conviction became

final, a statement “taken . . . after [a suspect] was misled into

abandoning his equivocal request for counsel,” is violative of

Miranda.    Thompson, 601 F.2d at 772.

     To recap, our survey of the legal landscape as it existed in

October 1989 and as applicable to Soffar’s petition reveals the

following basic principles which guide our review of Soffar’s Fifth

Amendment    challenge:        1)   if    Soffar   made   a   sufficiently     clear

invocation of his right to counsel through his questions about

getting an attorney, the State’s continued interrogation of him

violated his right to counsel and all statements derived from his

continuous    custodial        interrogation       were     inadmissible;     2)   if

Soffar’s questions were but an ambiguous request for counsel, then,

while Clawson was not required to narrow the scope of questioning

to the sole issue of clarifying Soffar’s request, if he did, he was

obligated    not   to    use    the      opportunity   to     clarify   to   coerce,

intimidate, or trick Soffar into abandoning his ambiguous request

and if Clawson utilized such deceit and trickery to obtain a waiver


                                           93
of the right to counsel from Soffar and contradicted or undermined

Miranda in doing so, then Soffar’s subsequent waivers of the right

to   have   counsel    present    during     custodial    interrogation    were

invalidated by such actions.

              v.    Fifth Amendment Challenge-the Merits

      Guided by the foregoing legal principles, we now turn to our

analysis of the merits of Soffar’s claim that the State violated

his Fifth Amendment rights by continuing to interrogate him in

custody and without counsel present after he invoked his right to

counsel.     We consider first whether Soffar’s invocation of his

right to counsel was sufficiently clear under the totality of the

circumstances, and second, whether Clawson’s responses to Soffar’s

inquiries about a lawyer invalidated his subsequent waivers of the

right to have counsel present during his custodial interrogation.




                           a.    Clear Invocation?

      The   first     question   we   must    answer     is   whether   Soffar's

questions to Clawson constituted a clear invocation of his right to

counsel.     As the Supreme Court put it in Edwards and later in

Davis, a suspect must “articulate his desire to have counsel

present sufficiently clearly that a reasonable police officer in


                                       94
the circumstances would understand the statement to be a request

for   an   attorney.”   Davis,   114   S.   Ct.   at   2364   (Souter,   J.,

concurring).     Although, in Davis, the Supreme Court held that

police have no duty to stop an interrogation if the suspect makes

an ambiguous request for counsel, Davis requires the police to stop

an interrogation if a reasonable officer, under the totality of

circumstances, would understand that the suspect desires to confer

with counsel before answering further substantive questions.             The

Davis Court supplied the following test for determining whether a

suspect has invoked his right to counsel:

            Although a suspect need not ‘speak with the
            discrimination of an Oxford don,’ he must
            articulate his desire to have counsel present
            sufficiently clear that a reasonable officer
            in the circumstances would understand the
            statement to be a request for an attorney.

Davis, 114 S. Ct. at 2355 (citations omitted, emphasis supplied).

      In deciding whether a request for counsel is sufficiently

clear to constitute an invocation of the right to counsel, we must

consider “the totality of the circumstances,” and we must also

remain mindful of the teachings of Michigan v. Jackson, 106 S. Ct.
1404, 1409 (1986), wherein the Supreme Court, cognizant of the

settled principles of indulging every presumption against waiver

and resolving all doubts in favor of protecting constitutional




                                  95
claims, stated that the courts must “give a broad, rather than a

narrow, interpretation to a [suspect’s] request for counsel.”

     The district court relied heavily on the state habeas court’s

factual finding that Bruce Clawson did not consider Soffar’s

questions about a lawyer to be an invocation of his right to

counsel, and that based thereupon, Soffar’s claim that he had

sufficiently articulated a request for counsel “must fail as a

factual matter.” This factual finding, however, is not entitled to

the heightened level of deference afforded it by the district

court, and as discussed below, taken in the context of Clawson’s

full testimony,   it   is   most   certainly   not   dispositive   of   the

ultimate legal issue of whether Soffar’s statements did constitute

an effective invocation, which legal issue is to be decided by the

court and not Clawson.      Clawson’s testimony as to his belief that

Soffar’s questions were not an invocation, while probative of

whether a reasonable officer would understand Soffar’s questions to

be a request for an attorney, is simply not dispositive, and the

district court erred in so stating.

     As discussed above, our analysis of the entirety of Clawson’s

testimony reveals the following.          Soffar asked Clawson first

whether he should talk to a lawyer.      Clawson said “if you're guilty

talk to the police, if you're innocent you should talk to a

lawyer.”   Based on this, Soffar then asked “how do I get a lawyer?”

Clawson deflected this question by asking, “can you afford” an

attorney, implying that if Soffar couldn't afford a lawyer he

                                    96
wouldn't be able to get one.            Undeterred, Soffar thirdly asked

“then how do I get a court-appointed lawyer, and how long will it

take?”     Clawson once again deflected this question by giving

knowingly false information, i.e., that it could take up to a month

to get a lawyer. Finally, based on Clawson's misleading responses,

Soffar said “well, then I guess I'm on my own?”              We conclude that

either Clawson's failure to respond to that question as he stated

he did in his state habeas affidavit, or his affirmative response

of “yes, you are” as he stated in his state habeas evidentiary

hearing testimony (see supra note 22), together with Clawson’s

follow-up question “now will you talk to the detectives again?,”

constituted an implicit affirmative response to Soffar's last

question which was the equivalent of saying “you can't get a

lawyer, Max, and yes, you're on your own now.”               Additionally, we

are   persuaded     by   Clawson’s   state       habeas   evidentiary   hearing

testimony, in which Clawson responded to habeas counsel’s question,

“based on everything you heard and observed . . . what did you

conclude [Soffar] wanted?,” by stating, “well, the obvious answer

is he wanted an attorney.”

      Clawson also stated in his state habeas testimony that his

“duty” as a police officer that day was to keep Soffar talking.

Under    Miranda,    Clawson's   duty      was    to   respond   honestly   and

completely to Soffar's questions, and not to mislead him into

believing that he could not get a lawyer if he wanted one.                  The


                                      97
fact that Soffar asked how he could get a lawyer immediately in

response to Clawson's statement that if he was innocent he should

talk to a lawyer, is particularly evident of an invocation of the

right to counsel.       The essence of Soffar’s question was as if

Soffar responded, “well, I'm innocent, so how do I get my lawyer?”

Unfortunately, Clawson's very next statement was a calculated move

to imply that Soffar could only get a lawyer if he could afford one

himself, a condition which Clawson knew did not exist.       Indeed, it

was Soffar who had to interject the idea of getting a court-

appointed lawyer.       And Clawson's response to that request was

equally deceitful. Clawson admitted to knowing about Houston's 72-

hour rule, and he further testified that Max was incapable of

thinking much farther into the future than the present day, but he

responded to Soffar's inquiry by stating that it could take up to

a month.   Also, Clawson's response when Soffar stated “I guess I'm

on my own,” which he testified at one point was silence, but which

he testified at another point was an affirmative “yes, you are,”

coupled with Clawson's next question, “so will you talk the cops?,”

is further evidence that Clawson directly violated the tenets of

Miranda by pressuring Soffar not to invoke his right to counsel.

      Clawson admitted as much in his habeas testimony.      According

to   his   testimony,   Clawson   deliberately   “derailed   [Soffar’s]

inquiries about the subject of obtaining a lawyer,” because of the

pressure he was under from the Houston detectives not to “derail



                                   98
their investigation” by letting their only lead consult a lawyer.

Clawson knew that Soffar, seeking Clawson’s advice as a friend,

would “follow his lead,” and he purposefully sought to manipulate

Soffar’s trust to ensure that Soffar did not ask for a lawyer then,

or at any time during the later interrogation, by convincing Soffar

that he was going to have to deal with the detectives “on his own.”

In our view, Soffar tried his best to invoke his rights and get

counsel, but Clawson deliberately distorted the reality of Soffar’s

rights, relying upon his personal relationship with Soffar to

convince Soffar that he had none.    Our conclusion in this regard is

only further supported by Soffar’s lament, “I guess I’m on my own

then.”

     We pause here to note that in Miranda, the Supreme Court

stated that:

          [i]n   order   fully  to   apprise   a   person
          interrogated of the extent of his rights under
          this system then, it is necessary to warn him
          not only that he has the right to consult with
          an attorney, but also that if he is indigent a
          lawyer will be appointed to represent him.
          Without    this   additional    warning,    the
          admonition of the right to consult with
          counsel would often be understood as meaning
          only that he can consult with a lawyer if he
          has one or has the funds to obtain one. The
          warning of a right to counsel would be hollow
          if not couched in terms that would convey to
          the indigent--the person most often subjected
          to interrogation--the knowledge that he too
          has a right to have counsel present. As with
          the warnings of the right to remain silent and
          of the general right to counsel, only by
          effective and express explanation to the
          indigent of this right can there be assurance

                                99
          that he was truly in a position to exercise
          it.


Miranda, 86 S. Ct. at 1627.           Clawson’s responses when Soffar

broached the subject of legal assistance were not the answers

required by Miranda – that he had the right to have an attorney

present to advise him without regard to his guilt or innocence and

even though he could not afford to pay for one; that the State

would pay for a lawyer to assist him in deciding whether to

continue talking to the police; and that he could demand that the

questioning   stop    until   his   attorney   was   present.   Instead,

Clawson’s remarks can only be read to mean that Soffar could not

have an attorney within a reasonable time unless he could pay for

one; that it might take a month for him to obtain the services of

a court-appointed lawyer; and in the meantime, he was on his own in

dealing with the other police interrogators.

     In light of the foregoing, we conclude that Clawson’s “belief”

that Soffar’s inquiries were not a request for an attorney, was

simply willful ignorance designed to further his stated goal of

ensuring that Soffar did not ask for an attorney.           That Clawson

would not allow himself to perceive Soffar’s inquiries as an

“invocation of the right to counsel” is wholly consistent with

Clawson’s admitted role as the facilitator of uncounseled custodial

interrogation.       Based on these conclusions, we cannot rely on

Clawson’s testimony that he did not consider Soffar’s inquiries to


                                    100
be a request for an attorney as dispositive with respect to the

legal issue of whether Soffar invoked his right to counsel.

     In     our   view,   and     considering    the   totality   of    the

circumstances, including Clawson's historical association with and

understanding of Soffar's thinking, we find that a reasonable

officer in Clawson's position, knowing everything about Soffar that

Clawson did, but without the stated mission of preventing Soffar

from invoking his right to counsel, would have viewed Soffar's

series of question to be an invocation of his right to counsel,

especially in light of Soffar's follow-up questions to each of

Clawson's    intentionally      deflective    responses.    Indeed,    when

referring to the totality of the circumstances surrounding the

Clawson-Soffar colloquy, even Clawson stated that it was “obvious”

that Soffar “wanted an attorney.”            Not that he “might” want or

“possibly” wanted an attorney, or that he was considering asking

for an attorney, but that he indeed “did” want an attorney.              In

such circumstances as these, where the interrogating officer had

personal knowledge of Soffar’s background (his inability to afford

private counsel) and his distinguishing, relevant character traits

(his trust in the officer resulting from a relationship built over

time; his modes of communication, including his argot mannerisms,

and gestures; and his incapacity to “think much farther into the

future than the present day”), a reasonable officer would have

understood Soffar’s questions and responses to express a clear

“desire to have counsel,” as in fact Clawson ultimately testified

                                     101
he did understand.

     As a result, we conclude that under the totality of the

circumstances, Soffar’s collective inquiries about getting a lawyer

constituted a sufficiently clear invocation, under both Davis and

Edwards, of his right to counsel -- an invocation which Clawson

fully appreciated but intentionally ignored. Thus, irrespective of

the fact that Soffar gave subsequent, otherwise valid waivers of

his rights, all subsequent custodial interrogation was taken in

violation of Soffar’s Fifth Amendment rights, and the written

statements derived from such interrogations were inadmissible in

his trial.

                       b.   Validity of Waiver

     Even if we assume arguendo that Soffar’s request for counsel

was merely “ambiguous,” our precedent applicable at the time

Soffar’s conviction became final, including Cherry, Thompson, and

Nash, though altered by Davis to the extent that questioning is not

required to be stopped upon the making of such an ambiguous

request,   prohibits   officers   engaged   in   allegedly   clarifying

responses to such a request to use the opportunity to respond in

order to coerce, intimidate, or trick the suspect into abandoning

the equivocal assertion of the right to have counsel present and

waiving such right.     We note that Davis permits, and in fact

encourages, officers to seek clarification of the request before

any continued substantive questioning.      But, more importantly, if


                                  102
an officer like Clawson does undertake to clarify the suspect’s

request, he may not “utilize the guise of clarification as a

subterfuge for coercion or intimidation.”              Nash, 597 F.2d at 517.

Clawson was therefore not at liberty to “mislead [Soffar] into

abandoning      his   equivocal      request     for    counsel,”        and     any

incriminating statement taken under such circumstances must be

deemed to have been obtained “in violation of Miranda.”              Thompson,
601 F.2d at 772.      The purpose of the clarification inquiry is “not

to persuade but to discern,” see id., and in this case, Clawson

undisputedly     asked    his    deflective    questions,    not    to    discern

Soffar’s true intent, but to persuade him not to invoke his right

to counsel and indirectly, to have Soffar re-waive his right to

have counsel present.      The undisputed facts establish that Clawson

deliberately set about to avoid and deflect Soffar’s attempts to

invoke his right to counsel, to confuse the issue, and to muddy

Soffar’s perception of the availability of his rights.

     Thus, irrespective of Davis, Clawson’s use of clarifying

questions as a “subterfuge for coercion and intimidation” designed

specifically     to   mislead    Soffar   into   abandoning    his   ambiguous

request   for   counsel    and    essentially    re-waiving    his       right   to

counsel, rendered his written statements, taken during subsequent,




                                      103
uncounseled interrogation, violative of Miranda.

     Additionally, Soffar contends that, in violation of Miranda

itself, Clawson’s misleading responses to his questions directly

invalidated his waivers of the right to counsel.     As noted above,

courts must “`indulge every reasonable presumption    against waiver

of fundamental constitutional rights.’”     Michigan v. Jackson, 106
S. Ct. 1404, 1409 (1986) (quoting Johnson v. Zerbst, 58 S. Ct.
1019, 1023 (1938)).     The burden of establishing waiver rests with

the State, and in order to satisfy its burden, the State must

establish that the suspect’s waiver was voluntary in the sense that

it was not the product of “intimidation, coercion, or deception,”

and that the suspect understood both the right being waived and the

consequences of waiver.      See Moran v. Burbine, 106 S. Ct. 1135,

1141 (1986).    The “totality of the circumstances,” including the

background and experience of the suspect, must reveal an uncoerced

choice and full comprehension, i.e, that the waiver was voluntarily

and knowingly made, before we may conclude that a valid waiver

occurred.    See id.   No finding of voluntariness may be made if the

evidence establishes that the suspect was “threatened, tricked, or

cajoled into a waiver.”      Miranda, 86. S. Ct. at 1629 (emphasis

supplied).




                                  104
     The district court held that notwithstanding the undisputed

fact that Clawson gave Soffar misleading information in response to

his questions about a lawyer, Clawson did not “contradict” the

Miranda warnings.   The district court also concluded that the

record of this case did not support Soffar’s contention that when

Soffar agreed, after asking Clawson about getting an attorney, to

speak with Detective Schultz again, that he “was suddenly not aware

of, or understanding of, [the] rights or consequences of waiver.”

We cannot agree with the district court on either of these points.

     With respect to whether Clawson contradicted the Miranda

warnings, Clawson's duty under Miranda was to respond honestly and

completely to Soffar's questions regarding his rights, and not to

undermine Miranda by misleading him into believing that he could

not get a lawyer if he wanted one.   When Soffar asked “how could

[I] get a lawyer?,” Clawson's response, “can you afford to buy an

attorney, Max?,” was a calculated move to imply that Soffar could

only get a lawyer if he could afford one himself, a possibility

which Clawson knew did not exist.     Indeed, instead of Clawson

complying with the spirit of Miranda by responding that he could

get a court-appointed attorney if he could not afford one, it was

Soffar who had to interject the idea of getting court-appointed

counsel.   Clawson's response to Soffar’s suggestion was equally

mendacious.   Clawson admitted to knowing about Houston's 72-hour

rule, pursuant to which a suspect had to be either charged or


                               105
released within 72 hours of arrest, and he admitted to knowing from

his personal experience and Soffar’s background that Soffar was

incapable of thinking much farther into the future than the present

day, but he responded to Soffar's inquiry by stating that it could

take up to a month to get appointed counsel.                 Clawson also

testified that he intentionally sped things up so that Soffar, with

his limited intelligence, would not have time to clearly understand

his rights or object to continued interrogation without counsel.

Again, we pause to note Clawson’s testimony that he was fully aware

that during this encounter, Soffar would “follow my lead.”          Also,

either Clawson's affirmative response or his implicit concurrence

through silence when Soffar stated, “I guess I'm on my own,”

coupled with Clawson's next question, “so will you talk to the

cops?,” is further evidence that Clawson directly violated the

tenets   of   Miranda   by   interfering   with   Soffar's    ability   to

understand and invoke his right to counsel.

     Based upon our independent review of the undisputed and

uncontradicted evidence in this record, as found by the State

habeas court and the federal district court, we conclude that on

August 5, 1980, Detective Bruce Clawson employed deception and

trickery, and he exploited his personal influence over Soffar, to

convince Soffar that the right to counsel which is guaranteed all

suspects undergoing custodial interrogation by Miranda did not

apply to him and that Soffar was tricked and misled into a


                                   106
misunderstanding of his previously waived rights.               We hold that in

all essential respects, Clawson’s conduct contradicted and violated

the substance and spirit of Miranda.              Based upon the totality of

the circumstances, we also hold that, contrary to the requirements

set forth in Moran, Soffar’s waiver of the right to counsel was

neither knowing, by virtue of Clawson’s misleading Soffar as to the

nature, extent, and applicability of his Miranda rights, nor

voluntary, by virtue of the fact that Soffar’s waiver was obtained

by trickery and deceit.         Accordingly, the waiver given by Soffar

when he agreed to continue speaking with Detective Schultz on

August 5, 1980, and every subsequent waiver of his Miranda rights

given      between   August   5-7,   each    of   which   was    based   on   his

misperception that he was “on his own” and could not avail himself

of   the    constitutional     guarantees    established    in    Miranda,    was

invalid.      Therefore, we hold that each of the written statements

given by Soffar on August 5-7, were inadmissible.

                        d.    Harmless Error Analysis

      The harmless error rule applies to alleged Miranda violations.

See United States v. Paul, 142 F.3d 836, 843 (5th Cir.) (citing

United States v. Baldwin, 691 F.2d 718, 723 (5th Cir. 1982)), cert.

denied, 119 S. Ct. 271 (1998).              The harmless error standard as

applied in the context of habeas reviews requires that we grant

relief on the basis of a constitutional error in the trial court

“only if the error had a substantial and injurious effect or

                                      107
influence in determining the jury’s verdict.”                 Goodwin, 132 F.3d
162 (citing Brecht v. Abrahamson, 113 S. Ct. 1710, 1712 (1993))

(internal quotation marks omitted).

       In O’Neal v. McAninch, 115 S. Ct. 992 (1995), the Supreme

Court rejected the notion that under Brecht, the habeas petitioner

must   bear    the   burden     of    establishing     whether     the   error   was

prejudicial, and held that “[w]hen a federal judge in a habeas

proceeding is in grave doubt about whether a trial error of federal

law    had    ‘substantial      and    injurious     effect   or    influence     in

determining the jury’s verdict,’ that error is not harmless.                     And,

the petitioner must win.”            Id. at 994.   In other words, as Justice

Thomas observed in his dissenting opinion, “[u]nder the majority’s

rationale, however, the habeas petitioner need not prove causation

at all; once a prisoner establishes error, the government must

affirmatively persuade the court of the harmlessness of that error

. . . . [T]he court thus treats the question of causation as an

affirmative     defense.”        Id.    at   999   (Thomas,   J.,    dissenting).

Consequently,        in   the    present       case,    the   government         must

affirmatively persuade us of the harmlessness of the errors; and if

we are left by the record of the trial with grave doubt about the

effect of the errors, those errors are not harmless according to

the rationale of O’Neal.

       We have repeatedly acknowledged that confessions are like no

other type of evidence, and they are likely “`the most probative


                                         108
and damaging evidence that can be admitted against [a criminal

defendant].’” Goodwin, 132 F.3d at 182 (quoting Bruton v. United

States, 88 S. Ct. 1620, 1629 (1968) (White, J. dissenting)).       And

as confessions go, a full confession, unlike statements concerning

only isolated aspects of a crime, “`may tempt the jury to rely upon

that evidence alone in reaching its decision.’”          Id. (quoting

Arizona v. Fulminante, 111 S. Ct. 1246, 1257 (1991)).

     In this case, our harmless error analysis is uncomplicated.

Soffar was convicted almost exclusively on the basis of his written

confessions and the State introduced absolutely no direct or

physical evidence connecting Soffar to the bowling alley robbery-

murders. No fingerprints of Soffar were found at the murder scene.

No eyewitness identified Soffar as being at the murder scene.       No

gun was recovered from Soffar by the police and no gun was

identified as the murder weapon.      No items of personal property

taken during the robbery were found in Soffar’s possession and none

were recovered by police from their search of the residence of

Soffar.   Notwithstanding the fact that Soffar was sentenced to

death on the theory that he committed these murders with Latt

Bloomfield, the State never charged Latt Bloomfield with any

involvement   in   these   murders    because   there   likewise   was

insufficient corroborating evidence against him.        Take away Max

Soffar’s illegally obtained confessions, and we have very serious

doubts that the State would have prosecuted Soffar.        If he were


                                109
prosecuted without the confessions, we have even more serious

doubts the jury would have, or indeed could have, convicted him.

We therefore cannot say that the admission of Soffar’s illegally

obtained confessions at his capital murder trial was harmless

error.



                            III.   CONCLUSION

     Based upon all of the foregoing, we construe Soffar’s motion

for issuance of a certificate of probable cause to appeal as a

motion for issuance of a certificate of appealability, and we GRANT

him a certificate of appealability with respect to: 1) his claim

that the State violated his Fifth Amendment privilege against

compelled self-incrimination by interrogating him after he invoked

his right to counsel; 2) his claim that the State violated his

Sixth Amendment rights by interrogating him regarding an extraneous

offense presented during the penalty phase of his trial after he

had requested and been appointed counsel; and 3) his claim that he

was denied the effective assistance of counsel based upon his trial

counsel’s failure to investigate, develop, and present available

evidence with respect to the surviving witness’s statements to

police and   failure   to   retain    a    ballistics   expert   or   develop

ballistics evidence.




                                     110
       Having also determined that Soffar’s conviction and sentence

for capital murder are constitutionally infirm by virtue of the

State’s violation of Soffar’s right to counsel and his Fifth

Amendment    privilege   against   compelled   self-incrimination,   we

REVERSE the order of the district court granting summary judgment

in favor of the Director, and REMAND this case to the district

court for entry of an order (i) granting Petitioner Max Alexander

Soffar’s petition for writ of habeas corpus; (ii) setting aside his

conviction and sentence for felony capital murder; and (iii)

ordering the release of Petitioner Max Alexander Soffar from

custody unless the State commences a retrial of the Petitioner

within 120 days.57   All pending motions are DENIED as MOOT.

                 REVERSED and REMANDED.




  57
     We would be remiss if we concluded this opinion without
recognizing the outstanding performance of Soffar’s habeas counsel,
James W. Schropp at Fried, Frank, Harris, Shriver and Jacobson, and
David M. Miles at Sidley & Austin, and their respective associates,
whose dedicated research, exhaustive investigation, and unwavering
perseverance was above and beyond the call of duty for pro bono
counsel.

                                   111
    EMILIO M. GARZA, Circuit Judge, dissenting:

           A Texas jury found Max Alexander Soffar guilty of capital

    murder in connection with a triple homicide at a suburban Houston

    bowling alley.      No physical evidence linked Soffar to the murder,

    but he confessed to the crime after being questioned by Bruce

    Clawson,    a    Galveston   detective        whom   Soffar   knew.     Like   the

    majority, I am deeply disturbed by the police’s highly questionable

    interrogation of Soffar.58        Nevertheless, due to our limited nature

    of review under 28 U.S.C. § 2254, I am not convinced that the state

    and    federal   courts   erred    in    denying     habeas   relief.     I    must

    regrettably dissent.

                                              I

           The majority offers a two-tiered analysis to support its claim

    that the police violated Soffar’s Fifth Amendment right against

    self-incrimination in procuring his confession. It first maintains

    that the police should have ceased questioning because Soffar had

    clearly invoked his right to an attorney. In the alternative, even

    if Soffar did not unambiguously request counsel, the opinion

    contends that Officer Clawson’s misrepresentations invalidated

    Soffar’s waiver of right to counsel.


      58
1        The gist of Soffar’s argument is that his 5th Amendment rights
2   were violated when (1) Soffar asked how he could get a lawyer, and
3   Officer Clawson responded if he could afford to hire a lawyer; (2)
4   Officer Clawson claimed that it could take between one day to one
5   month to obtain a court-appointed attorney, despite his knowledge
6   of Houston’s “72-hour” rule; and (3) Officer Clawson did not
7   respond when Max said, “so you’re telling me I’m on my own.”

                                            -112-
     The majority opinion’s first claim that Soffar had clearly

invoked his right to an attorney must meet a stringent standard.

The Supreme Court has held that a “suspect must unambiguously

request counsel” to trigger that constitutional right.      Davis v.

United States, 512 U.S. 452, 459, 114 S. Ct. 2350, 129 L. Ed. 362

(1994) (requiring that a reasonable officer in the circumstances

would deem it as a request for an attorney).     While a suspect does

not need to “speak with the discrimination of an Oxford don,” 512
U.S., at 459, 114 S. Ct. 2350, he must request an attorney so

clearly that a police officer need not “be forced to make difficult

judgment calls about whether the suspect in fact wants a lawyer.”

Id. at 461, 114 S. Ct. 2350.    Indeed, the Supreme Court has said

that no gray area exists on this matter: “a statement either is

such an assertion of the right to counsel or it is not.”      Id. at

459, 114 S. Ct. 2350 (citations omitted).       A suspect must make a

clear request for counsel because courts refuse “to give any

‘talismanic quality’ to the mere word ‘attorney.’” Griffin v.

Lynaugh, 823 F.2d 856, 863, n.3 (5th Cir. 1987).

     Soffar simply failed to request counsel in an unequivocal

manner.   The record reflects that Soffar asked Officer Clawson

whether he should get counsel, how he could get counsel and how

long it would take to get appointed counsel.    Courts have rejected

each and every one of the above questions as too ambiguous or

equivocal to constitute a “clear” invocation of right to counsel.


                              -113-
    First, statements         asking     for    advice    on       whether    to   obtain    an

    attorney do not constitute a clear invocation of counsel.                               See

    United States v. Posada-Rios, 158 F.3d 832, 867 (5th Cir. 1998)

    (holding that a suspect’s statement that she “might have to get a

    lawyer then, huh?” was not a clear request); see also Davis, 512
U.S. at 462, 114 S. Ct. 2350 (“Maybe I should talk to a lawyer” was

    not a clear request).          Second, courts have ruled that a suspect’s

    inquiry into how he can obtain an attorney is ambiguous. See United

    States v. Cruz, 22 F.3d 96, 97 (5th Cir. 1994) (holding that a

    suspect’s statement that he was a “working man” who “couldn’t

    afford an attorney” was not a clear request); see also Lord v.

    Duckworth, 29 F.3d 1216, 1221 (7th Cir. 1994) (ruling that when a

    suspect asks, “I can’t afford a lawyer but is there anyway I can

    get    one?,”    courts   do   not    consider       it    a    “clear”    request      for

    counsel).       Last, courts have held that a suspect does not make a

    clear request for counsel when he asks a police officer how long it

    would take to get an attorney.              See United States v. Lux, 905 F.2d
1379, 1382 (10th Cir. 1990).

           Furthermore, as the district court noted, Officer Clawson’s

    testimony in state court undermines the majority’s claim that

    Soffar had made a clear request for an attorney.59 The state habeas

    court, after conducting a thirteen-day evidentiary hearing, made a


      59
1        The federal district court adopted the state habeas court’s
2   findings of fact.

                                               -114-
    finding of fact in its 184-page opinion that, “Bruce Clawson did

    not consider the applicant’s questions regarding an attorney an

    invocation of the applicant’s rights” (emphasis added).60                  The

    majority      opinion,   however,      maintains   that    “[t]his    factual

    finding. . .is not entitled to the heightened level of deference,”

    and suggests that this court can adopt its own findings of fact.

          I fail to see how we can ignore the presumption of correctness

    generally given to a state court’s factual findings. See 28 U.S.C.

    § 2254(d) (1994) (a state court’s findings of fact “shall be

    presumed to be correct”); Demosthenes v. Baal, 495 U.S. 731, 735,

    110 S. Ct. 2223,   109 L. Ed. 2d 762   (1990)   (“[a]   state   court’s

    determinations on the merits of a factual issue are entitled to a

    presumption of correctness on a federal habeas review.”)

          The Supreme Court has held that a “habeas court may not

    disregard this presumption unless it expressly finds that one of

    the enumerated exceptions to § 2254(d) is met and it explains the

    reasoning in support of that conclusion.” Burden v. Zant, 498 U.S.
433, 436-37, 111 S. Ct. 862, 112 L. Ed. 2d 962 (1991).             The majority

    opinion fails to cite any of the eight enumerated exceptions

    mentioned in § 2254(d).        Instead, it dismisses the state court’s

    finding of fact by noting that Officer Clawson, at one point during



       60
1             I agree with the majority that Officer Clawson’s impression is not
2   dispositive as to whether Soffar’s statements actually constituted an effective
3   invocation. However, our legal conclusion is substantially informed by factual
4   findings. And here we must give deference to the state court’s factual finding
5   that Clawson himself did not consider any of Soffar’s statements as a request.

                                        -115-
     the state habeas hearing, said that it was “obvious” that Soffar

     “wanted an attorney.”   Furthermore, the majority says that Officer

     Clawson’s testimony is simply not credible because of his “admitted

     role as the facilitator of custodial interrogation.”   The majority

     opinion then seemingly asserts its own factual finding that Officer

     Clawson himself believed that Soffar had clearly invoked his right

     to counsel.

            While Officer Clawson at one point did say that it was

     “obvious” that Soffar wanted an attorney, he answered differently

     under further questioning.     He ultimately answered no to the

     question, “[a]t the time he made those questions or asked you those

     questions[,] did you consider them an invocation of rights to an

     attorney?”    As the federal district court said in adopting the

     state court’s findings of fact, “Clawson’s state court testimony

     taken as a whole supports the finding of the state habeas court

     ‘that Bruce Clawson did not consider the applicant’s questions

     regarding an attorney [to be] an invocation of the applicant’s

     rights’” (emphasis added).61

       61
 1         During direct examination at the state habeas hearing, Officer
 2   Clawson first said that he did not construe Soffar’s statements as
 3   an invocation of counsel.     Then he wavered, suggesting that he
 4   thought it was “obvious” that he wanted an attorney. On cross-
 5   examination, he reversed himself again and said he did not believe
 6   that Soffar wanted an attorney.      The state and federal habeas
 7   courts construed Clawson’s testimony, taken as a whole, as denying
 8   that Soffar had requested an attorney. A portion of transcript
 9   from the state habeas hearing follows:
10      [Redirect examination of Officer Clawson]:
11      Q: And did you not believe that Max’s comments regarding an
                                                           (continued...)

                                    -116-
       61
         (...continued)
12   attorney were intended to get him an attorney?
13      A: No. Well you see here is my–I’m sorry if you’ll allow me a
14   second what you see here is my conscious [sic]. I particularly
15   believe he needed it although I answered the question literally and
16   honestly [at the state trial] he did not ask for one.
17      Q: I understand that. I’m asking what you thought was his
18   purpose. You thought he really needed an attorney to deal with his
19   situation. You heard him asking questions of you about at attorney.
20   Did that not indicate to you that he was thinking of getting an
21   attorney?
22      A: Okay I’ll answer your question very literally, did not
23   indicate, yes. Yes.
24      Q: Did it not indicate to you that at that point he wanted an
25   attorney if one could be arranged for him?
26      A: I would have to speculate on the purpose of him asking the
27   question. . .
28      [After several sustained objections, the redirect examination
29   continued:]
30      Q: Did you draw any objection, conclusions based on everything
31   you heard and observed from Max and everything you observed with
32   regard to his situation which you make reference to in that
33   affidavit. What did you conclude that Max wanted at that point?
34      A: What did I conclude?
35      Q: Yes. . .
36      A: Well the obvious answer is that he wanted an attorney.
37      [Recross-examination of Officer Clawson:]
38      Q: Officer Clawson at that time you had the conversation with Max
39   Alexander Soffar did you in any way consider his questions to be an
40   invocation to his right to an attorney?
41      A: No as I–
42      Q: And is that somewhat inconsistent with what your testimony was
43   on redirect with Mr. Schropp?
44      A: Answer to Mr. Schropp’s question within my answer was in the
45   context of his question but I can see how you can take it as being
46   inconsistent yes.
47      Q: And what is your testimony then, did Max Alexander Soffar
48   invoke his right to an attorney?
49      A: Max Alexander Soffar never asked me for an attorney. . .
50      Q: At the time he made those questions or asked you those
51   questions did you consider them an invocation to his rights to an
52   attorney?
53      A: As I stated no.
54      Q: Had you considered them invocation to his right for an
55   attorney would you have ceased any question?
56      A: Yes. And I said I wouldn’t have allowed anyone else to talk
                                                           (continued...)

                                    -117-
            We cannot take out of context one statement from the habeas

     hearing to impugn the state court’s finding of fact.      Nor can we

     make credibility judgments about a witness. A federal habeas court

     must “more than simply disagree with the state court’s findings

     before rejecting its factual determinations.       Instead, it must

     conclude that the state court’s findings lacked even ‘fair[]

     support’ in the record.” R.C. Marshall v. Lonberger, 459 U.S. 422,

     432, 103 S. Ct. 843, 74 L. Ed. 2d 646 (1983).     Here, there was more

     than fair support in the record to sustain the state court’s

     factual finding: Officer Clawson ultimately stated that he did not

     believe that Soffar had wanted an attorney.

            Even if we assume that the state habeas court erred, we cannot

     make our own determination of the facts because we are not a fact-

     finding body.    Rather, we must remand it to the district court for

     an evidentiary hearing to determine the facts.    See Farmer v. E.B.

     Caldwell, 476 F.2d 22, 24 (5th Cir. 1973) (“If there is . . .merit

     as to the adequacy of the state habeas proceedings an evidentiary

     hearing was required of the federal habeas court”) (emphasis

     added); Fritz v. Spalding, 682 F.2d 782, 785 (9th Cir. 1982) (if

     “the state-court was otherwise deficient,” then “the petitioner is

     entitled to an evidentiary hearing”);       United States ex. rel.

     Williams v. J.E. LaVallee, 487 F.2d 1006, 1014 (2nd Cir. 1973) (if



       61
         (...continued)
57   to him.

                                     -118-
there is “substantial doubt” as to the state court’s findings, then

the federal appeals court “must. . .remand to the district court

for an evidentiary hearing on the[] unresolved issues”) (emphasis

added).

     During the state proceedings, Officer Clawson testified that

Soffar had not asked for an attorney.                    The majority opinion

characterizes this testimony as “technically accurate,” but not the

“whole truth” because “he kept substantial other parts of the

picture   to   himself,     and    from    the   jury,    because   he   was    not

specifically asked.”        I would again stress that if the state court

erred in making factual findings, we must remand it to the district

court for further fact-finding.

     The majority tries to compensate for the ambiguity of Soffar’s

statements by reading too much into the colloquy between Officer

Clawson and     Soffar.      For    instance,     the    majority   claims     that

Soffar’s question, “how could [I] get a lawyer?” really meant,

“well, I’m innocent, so how do I get my lawyer?” because Officer

Clawson had earlier told him to obtain a lawyer if he was innocent.

Such a strained interpretation “ignore[s] the plain meaning of his

words.”   Cruz, 22 F.3d 8, n.9 (5th Cir. 1994) (citations omitted)

(holding that a court should not disregard the plain meaning of the

defendant’s words to find clear invocation).                   Officer Clawson

testified      in   state     court       that   he      interpreted     Soffar’s

questions))e.g., “how could [I] get a lawyer”))as a procedural


                                      -119-
inquiry into how he could obtain an attorney, rather than as a

clear request for one.       At best, the meaning of Soffar’s question

is unclear.

     The majority further maintains that Officer Clawson should

have construed Soffar’s statements as a request for an attorney,

due to their prior relationship and Soffar’s admitted inability “to

think much farther into the future than the present day.”                   I have

little doubt that Soffar was weighing his options and considering

requesting an attorney.        But the fact remains that Soffar never

unambiguously requested an attorney.             Supreme Court has required

this high bar of clarity, although it has recognized that this rule

“might   disadvantage        some     suspects     who))because       of     fear,

intimidation, lack of linguistic skills, or a variety of other

reasons))will   not   clearly       articulate    their     right    to    counsel

although they actually want to have a lawyer present.”                Davis, 512
U.S. at 460, 114 S. Ct. 2350.           The Supreme Court justified this

result   on   the   ground     that    a    suspect   has    other    important

constitutional sources of protection.            See id., at 462, 114 S.Ct.

at 2350 (refusing to create a “third layer of prophylaxis to

prevent police questioning when the suspect might want a lawyer.”)

                                       II

     I also cannot agree with the majority’s alternative claim that

Officer Clawson’s misleading answers invalidated Soffar’s waiver of

the right to counsel.        I believe that Officer Clawson’s dubious


                                      -120-
     statements could not have nullified Soffar’s waiver of his Miranda

     rights, because Soffar had already waived them by the time Officer

     Clawson started his fateful interrogation.62

            In evaluating whether a suspect validly waived his Miranda

     rights, we must see if (1) the relinquishment of the right was

     voluntary in the sense that it was the product of a free and

     deliberate    choice;   and    (2)   the   waiver     was   made    with   a    full

     awareness of the right being abandoned and the consequences of

     doing so.     See Moran v. Burbine, 475 U.S. 412, 421,106 S. Ct. 1135,

     89 L. Ed. 2d 410 (1985).

            Over   the   course    of   three     hours,   Soffar       explicitly    or

     implicitly waived his right to counsel and made incriminating

     comments after being read his Miranda rights at least four times.



       62
 1        The majority seemingly concedes that Soffar had earlier waived
 2   his Miranda rights, but claims that he had invoked his right to
 3   remain silent when Detective Schultz interrogated him.          The
 4   majority points out that Officer Clawson testified at the state
 5   habeas hearing that Detective Schultz told him that he had hit a
 6   “brick wall,” and asked Clawson to interrogate him.           Thus,
 7   according to the majority, Soffar had to re-waive his Miranda
 8   rights before Officer Clawson could begin questioning him. I do not
 9   believe that Soffar had invoked his right to remain silent.
10   Officer Clawson did testify that Detective Schultz said he had hit
11   a “brick wall,” but Detective Schultz himself denied that and said
12   that Soffar did not invoke his right to remain silent.        After
13   hearing the two dueling testimonies, the state court ultimately
14   made the finding of fact that “the applicant’s refusal to talk to
15   certain officers or in the presence of officers was not an
16   invocation of the applicant’s right to remain silent.” Moreover,
17   the federal district court held that Soffar had failed to make a
18   clear invocation of his right to remain silent. In short, Soffar
19   had already waived his Miranda rights, and did not need to re-waive
20   them.

                                          -121-
First,   Officer Raymond Willoughby arrested Soffar on the stolen

motorcycle charge at 8:00 a.m. August 5th, he read Soffar his

Miranda rights.   On the ride back to the police station, Soffar

voluntarily made incriminating statements that he was guilty of

“bigger things” and said he had knowledge of the bowling alley

murders in Houston.    Second, at 9:45 a.m., a magistrate judge

repeated to Soffar each of his Miranda rights.      Soffar signed a

form acknowledging his understanding of these rights.      Third, at

around 10:30 a.m., Officer Clawson read Soffar his Miranda rights

again.   Clawson testified in his state habeas hearing that he did

not have to convince Soffar to talk to the police; he talked out of

his own volition, waiving his Miranda rights.   See United States v.

Andaverde, 64 F.3d 1305, 1313 (9th Cir. 1995) (holding that a

suspect can expressly or implicitly waive his rights).     While the

two briefly discussed the bowling alley murders, Soffar mentioned

a possible accomplice, Latt Bloomfield.      Officer Clawson warned

Soffar the gravity of the proceedings, and told him that he might

receive the death penalty if found guilty.      A few minutes later,

Detective Schultz joined Officer Clawson.        Finally, Detective

Schultz again read Soffar his Miranda rights, and the potential

punishment if convicted.   Despite this second warning about the

potentially harsh consequences of a conviction, Soffar voluntarily

mentioned details of the murder.   Only after all these encounters

and Miranda warnings did Officer Clawson engage in a conversation


                               -122-
where Soffar broached the topic of possibly obtaining an attorney.



      In light of these facts, I do not see how Officer Clawson’s

misleading statements could have retroactively invalidated Soffar’s

waiver of right to counsel, given that Soffar had already waived

that right.     Officer Clawson did not need to read Soffar his

Miranda rights for the fifth time before interrogating him again.

There is “no requirement that an accused be continually reminded of

his [Miranda] rights once he has intelligently waived them.”

United States v. Anthony, 474 F.2d 770, 774 (5th Cir. 1973); see

also United States v. Taylor, 461 F. Supp. 210, 214 (S.D.N.Y. 1978)

(“Once a defendant has waived his right to counsel, there is no

requirement that Miranda warnings be repeated every time he is

questioned.”)   Officer Clawson had no duty to re-read Soffar his

rights because Soffar “must have known that his rights had not

materially changed simply because he. . .faced a new interrogator.”

Id.   See also Evans v. McCotter, 790 F.2d 1232, 1236 (5th Cir.

1986) (holding that because a suspect was given Miranda warnings

twice before, he was not entitled to another one three hours

later); United States v. Weekley, 130 F.3d 747, 751 (6th Cir. 1997)

(ruling that a “re-warning is not required simply because time has

elapsed.”)

      As the district court pointed out, there is nothing in the

record to suggest that Soffar))who had been given four Miranda


                              -123-
warnings in the course of about three hours))suddenly was no longer

aware of, or misunderstood his rights.            It is “self-evident that

one who is told he is free to refuse to answer questions is in a

curious posture to later complain that his answers were compelled.”

Colorado v. Spring, 479 U.S. 564, 576, 107 S. Ct. 851, 93 L. Ed. 2d
954 (1987).     At no point during this time did Soffar “assert a

desire to be represented by counsel or to remain silent at any

time.”     Weekley, 140 F.3d at 751.         Had he done so, he would have

needed to re-waive his Miranda rights before the police could

interrogate him.       See Edwards v. Arizona, 451 U.S. 477, 484, 101

S.Ct.1880, 68 L. Ed. 2d 378 (1981) (holding that until a suspect

requests    counsel,    the   police   can    interrogate    him).    Soffar,

however, never clearly asserted his right to counsel or invoked his

right to remain silent.

     The majority’s reliance on Miranda’s admonishment that an

accused should not be “threatened, tricked or cajoled into a

waiver” is inapposite.        See Miranda, 384 U.S. 436, 476, 86 S. Ct.
1602, 16 L. Ed. 2d 694 (1966).      This rule does not apply here because

Soffar has already waived his Miranda rights.               The real question

here is what effect misleading answers have on the ability of a

suspect))who has been read his Miranda rights and has waived

them))to request clearly an attorney.

     I believe that a recent Fourth Circuit case with virtually

identical facts is instructive in regards to this question.                In


                                   -124-
    Mueller v. Angelone, 181 F.3d 557 (4th Cir. 1999), the suspect, who

    had waived his Miranda rights, asked at one point during the

    interrogation, “Do you think I need an attorney here?”            A police

    officer shook his head, shrugged his shoulders, and told him,

    “You’re just talking to us.”          The suspect argued that his initial

    waiver was rendered invalid because of the misleading answers.63

    The court rejected that argument and said that his “waiver remained

    knowing, intelligent, and voluntary even after [the officer’s

    misleading] response.”            Id. at 575.   It pointed out that the

    suspect had been read his rights, had signed a Miranda waiver form

    few months before during the initial investigation, and had waived

    his rights on three prior, non-related occasions. Id (citing Moran

    v. Burbine, 475 U.S. 412, 106 S. Ct. 1135).          Similarly, Soffar had

    been read his Miranda rights four times in three hours, had signed

    a    form   in   front   of   a    magistrate   judge   acknowledging   his

    understanding of his rights, had been warned twice about possibly

    receiving the death penalty if convicted, and had numerous prior

    encounters with law enforcement.          Soffar’s handwritten letter to

    his attorney belies the claim that he did not understand his

    Miranda rights: “I told them I wanted to talk to [B]ruce Clawson

    about the bowling alley.          I knew it would be hell on me if I said

    anything but at that point I didn’t care” (emphasis added).


        63
1        Citing Davis, the court said that the suspect failed to make
2   a clear request for an attorney.

                                          -125-
     The majority cites a line of Fifth Circuit cases to show that

Officer Clawson’s misleading statements essentially invalidated

Soffar’s waiver of right to counsel.        See Nash v. Estelle, 597 F.2d
513 (5th Cir. 1979); Thompson v. Wainwright, 601 F.2d 768 (5th Cir.

1979); United States v. Cherry, 733 F.2d 1124 (5th Cir. 1984).

According to the majority, this line of Fifth Circuit cases had two

key holdings: first, if a suspect makes an ambiguous request for an

attorney, the police must ask clarifying questions to determine his

true wishes; second, a police officer cannot mislead a suspect into

abandoning his request for an attorney in the guise of asking

clarifying questions.     The majority acknowledges that the Supreme

Court in Davis abrogated the first holding.        See Davis, 512 U.S. at

452, 114 S. Ct. 2350 (ruling that police officers no longer have a

duty to ask clarifying questions).         However, the majority contends

that Davis left Fifth Circuit’s second holding unscathed.            Thus,

the Fifth Circuit, post-Davis, holds that if a police officer

chooses to ask clarifying questions, he cannot use it as a guise to

deceive the suspect into implicitly waiving his right to counsel.

According   to   the   majority,   Officer    Clawson   violated   Soffar’s

constitutional right because he chose to ask clarifying questions,

and then used misleading statements to force Soffar to “essentially

waive” his right to counsel.

     Assuming this distinction between Davis and the Fifth Circuit

cases is valid, it still means that the Supreme Court has not


                                   -126-
    directly addressed whether or not deceptive clarifying questions

    violate the Fifth Amendment.64    Put another way, the Fifth Circuit

    holdings cannot apply in this case because of Teague’s prohibition

    against “new” constitutional rules in habeas review.     See Teague

    v. Lane, 489 U.S. 288, 109 S. Ct. 1060, 103 L. Ed. 2d 334 (1989).   In

    determining whether a rule is “new,” we must “survey the legal

    landscape as it then existed and determine whether a state court

    considering the defendant’s claim at the time his conviction became

    final would have felt compelled by existing precedent to conclude

    that the rule he seeks was required by the Constitution.” Fisher v.

    Texas, F.3d 295, 305 (5th Cir. 1999) (citations omitted) (emphasis

    added).

           The Fifth Circuit holdings cited by the majority constitute a

    “new” rule under Teague because state courts generally are not

    “compelled” to follow federal circuit case law.    See, e.g., Glock

    v. Singletary, 65 F.3d 878, 885 (11th Cir. 1995) (holding that

    federal courts of appeal “do not ‘dictate’ a particular rule to

    state courts”); Clemmons v. Delo, 124 F.3d 944, 955, n.11 (8th Cir.

    1997) (assuming without decision that “when the Court says ‘firmly


      64
1        The majority opinion says that the Supreme Court made
2   “recognition” of the Fifth Circuit’s Thompson holding in Smith v.
3   Illinois, 469 U.S. 91, 105 S. Ct. 490, 83 L. Ed. 2d 488 (1984). I
4   would only add that the Supreme Court recognized Thompson only to
5   the extent that it noted a circuit split on the issue of ambiguous
6   invocation of counsel.    It expressly said that it     “need not
7   resolve this conflict in the instant case.” 469 U.S. at 91, 105
8 S. Ct. 490.

                                     -127-
dictated by precedent,’ it means Supreme Court precedent.”) But

see, e.g., Bell v. Hill, 190 F.3d 1089 (9th Cir. 1999) (holding

that state courts can be compelled to follow federal circuit case

law   if   “foreordained”     by   Supreme    Court   precedent).           Basic

principles   of   federalism    affirm     this   view.    See   Lockhart     v.

Fretwell, 506 U.S. 364, 376, 113 S. Ct. 838, 122 L. Ed. 2d 180 (1993)

(Thomas, J., concurring) (“The Supremacy Clause demands that state

law yield to federal law, but neither federal supremacy nor any

other principle of federal law requires that a state court’s

interpretation of federal law give way to a (lower) federal court’s

interpretation.    .   .An   Arkansas    trial    court   is   bound   by    this

Court’s. . .interpretation of federal law, but if it follows the

Eighth Circuit’s interpretation of federal law, it does so only

because it chooses to and not because it must.”)

                                     III

      I find the facts of this case disturbing. Officer Clawson’s

questioning of Soffar certainly raises many troubling questions

about his interrogation technique.          Nevertheless, I must emphasize

that we are not in the position of a state appeals court, let alone

a trial court.     Under § 2254 and Teague, we only have a limited

review of both the facts and the law.         As much as I may sympathize

with the result of the majority’s opinion, I believe that our

precedents dictate the opposite outcome.           I respectfully dissent.




                                    -128-